 
EXHIBIT 10.1
Execution Version

 
Published CUSIP Number: ________________




 
AMENDED AND RESTATED CREDIT AGREEMENT
 
 
Dated as of March 29, 2012
 
 
among
 
 
PIONEER SOUTHWEST ENERGY PARTNERS L.P.,
as the Borrower,
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
 
 
WELLS FARGO BANK, N. A.,
as Syndication Agent,
 
 
BANK OF MONTREAL,
and
CITIBANK, N.A.
as Co-Documentation Agents
 
 
and
 
 
The Other Lenders Party Hereto
 
 
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED and
 
 
WELLS FARGO SECURITIES, LLC
as
Joint Lead Arrangers and Bookrunners
 





USActive 25516427.11
 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 


 
Section                                                                                                                                          Page
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1

 
 
 
1.01
Defined Terms 
1

 
 
1.03
Other Interpretive Provisions 
26

 
 
1.04
Accounting Terms 
27

 
 
1.05
Rounding 
27

 
 
1.06
Times of Day 
28

 
 
1.07
Letter of Credit Amounts 
28

 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
28

 
 
 
2.01
Committed Loans 
28

 
 
2.02
Borrowings, Conversions and Continuations of Committed Loans 
28

 
 
2.03
Letters of Credit 
29

 
 
2.04
Swing Line Loans 
38

 
 
2.05
Prepayments 
41

 
 
2.06
Termination or Reduction of Commitments 
42

 
 
2.07
Repayment of Loans 
42

 
 
2.08
Interest 
42

 
 
2.09
Fees 
43

 
 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate 
43

 
 
2.11
Evidence of Debt 
44

 
 
2.12
Payments Generally; Administrative Agent’s Clawback 
45

 
 
2.13
Sharing of Payments by Lenders 
47

 
 
2.14
Extension of Maturity Date 
47

 
 
2.15
Increase in Commitments 
49

 
 
2.16
Cash Collateral for L/C Issuer 
50

 
 
2.17
Defaulting Lenders 
50

 
 
USActive 25516427.11
-i-
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
52

 
 
3.01
Taxes 
52

 
 
3.02
Illegality 
55

 
 
3.03
Inability to Determine Rates 
55

 
 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans 
55

 
 
3.05
Compensation for Losses 
57

 
 
3.06
Mitigation Obligations; Replacement of Lenders 
57

 
 
3.07
Survival 
58

 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
58

 
 
4.01
Conditions of Effectiveness 
58

 
 
4.02
Conditions to all Credit Extensions 
60

 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
60

 
 
5.01
Organization; Powers 
60

 
 
5.02
Authorization; Enforceability 
61

 
 
5.03
Governmental Approvals; No Conflicts 
61

 
 
5.04
Financial Statements; No Material Adverse Effect 
61

 
 
5.05
Properties 
62

 
 
5.06
Litigation and Environmental Matters 
62

 
 
5.07
Compliance with Laws; No Default 
62

 
 
5.08
Investment Company Status 
62

 
 
5.09
Taxes 
62

 
 
5.10
ERISA 
62

 
 
5.11
Disclosure 
63

 
 
5.12
Subsidiaries; Equity Interests 
63

 
 
5.13
Insurance 
63

 
 
5.14
Gas Imbalances, Prepayments 
63

 
 
5.15
Marketing of Production 
64

 
 
5.16
Swap Contracts 
64

 
 
5.17
Solvency 
64

 
 
5.18
Taxpayer Identification Number 
64

 
 
USActive 25516427.11
-ii-
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
64

 
 
6.01
Financial Statements 
64

 
 
6.02
Certificates; Other Information 
65

 
 
6.03
Notices of Material Events 
67

 
 
6.04
Existence; Conduct of Business 
68

 
 
6.05
Payment of Obligations 
68

 
 
6.06
Maintenance of Properties; Insurance 
68

 
 
6.07
Books and Records; Inspection Rights 
68

 
 
6.08
Compliance with Laws 
69

 
 
6.09
Use of Proceeds 
69

 
 
6.10
Operations 
69

 
 
6.11
Minimum Hedging 
69

 
 
6.12
Additional Guarantors; Designation of Unrestricted Subsidiaries 
69

 
ARTICLE VII.
NEGATIVE COVENANTS
70

 
 
7.01
Indebtedness 
70

 
 
7.02
Liens 
70

 
 
7.03
Fundamental Changes 
71

 
 
7.04
Financial Covenants 
72

 
 
7.05
Investments, Loans, Advances and Guarantees 
72

 
 
7.06
Swap Contracts 
72

 
 
7.07
Transactions with Affiliates 
73

 
 
7.08
Restrictive Agreements 
73

 
 
7.09
Restricted Payments 
74

 
 
7.10
Negative Pledge 
74

 
 
7.11
Tax Status as Partnership; Organizational and Material Contracts 
74

 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
75

 
 
8.01
Events of Default 
75

 
 
8.02
Remedies Upon Event of Default 
77

 
ARTICLE IX.
ADMINISTRATIVE AGENT
78

 
 
9.01
Appointment and Authority 
78

 
 
USActive 25516427.11
-iii-
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
9.02
Rights as a Lender 
78

 
 
9.03
Exculpatory Provisions 
78

 
 
9.04
Reliance by Administrative Agent 
79

 
 
9.05
Delegation of Duties 
79

 
 
9.06
Resignation of Administrative Agent 
79

 
 
9.07
Non-Reliance on Administrative Agent and Other Lenders 
80

 
 
9.08
No Other Duties, Etc 
80

 
 
9.09
Administrative Agent May File Proofs of Claim 
80

 
 
9.10
Guaranty Matters 
81

 
ARTICLE X.
MISCELLANEOUS
81

 
 
 
10.01
Amendments, Etc 
81

 
 
10.02
Notices; Effectiveness; Electronic Communication 
83

 
 
10.03
No Waiver; Cumulative Remedies 
85

 
 
10.04
Expenses; Indemnity; Damage Waiver 
85

 
 
10.05
Payments Set Aside 
87

 
 
10.06
Successors and Assigns 
88

 
 
10.07
Treatment of Certain Information; Confidentiality 
92

 
 
10.08
Right of Setoff 
93

 
 
10.09
Interest Rate Limitation 
93

 
 
10.10
Counterparts; Integration; Effectiveness 
93

 
 
10.11
Survival of Representations and Warranties 
94

 
 
10.12
Severability 
94

 
 
10.13
Replacement of Lenders 
94

 
 
10.14
Governing Law; Jurisdiction; Etc 
95

 
 
10.15
Waiver of Jury Trial 
96

 
 
10.16
No Advisory or Fiduciary Responsibility 
96

 
 
10.17
USA PATRIOT Act Notice 
97

 
 
10.18
No Liability of General Partner 
97

 
 
10.19
Swap Contracts and Guaranty 
97

 
 
10.20
Amendment and Restatement 
98

 
 
10.21
Assignment and Reallocation of Commitments, Etc 
98

 
 
10.22
ENTIRE AGREEMENT 
98



 
USActive 25516427.11
(iv)
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULES
 
2.01
Commitments and Applicable Percentages

 
5.06
Disclosure Matters

 
5.12
Subsidiaries; Other Equity Investments

 
5.14
Gas Imbalances; Prepayments

 
5.15
Marketing Agreements

 
5.16
Swap Contracts

 
7.02
Existing Liens

 
7.08
Existing Restrictive Agreements

 
10.02
Administrative Agent’s Office; Certain Addresses for Notices

 
EXHIBITS
 
Form of


 
A
Committed Loan Notice

 
B
Swing Line Loan Notice

 
C
Note

 
D
Compliance Certificate

 
E
Assignment and Assumption

 
F
First Amendment to Guaranty

 
G
Opinion Matters

 
H
General Partner Certificate




USActive 25516427.11
  -v-
 

--------------------------------------------------------------------------------

 



 
AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
March 29, 2012, among PIONEER SOUTHWEST ENERGY PARTNERS L.P., a Delaware limited
partnership (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, WELLS FARGO
BANK, N. A., as Syndication Agent and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and WELLS FARGO SECURITIES, LLC, as Joint Lead Arrangers and
Bookrunners.  BANK OF MONTREAL and CITIBANK, N.A., as Co-Documentation Agents.
 
RECITALS
 
WHEREAS, the Borrower entered into a Credit Agreement dated as of October 29,
2007 among the Borrower, each lender from time to time party thereto, Bank of
America, N.A. as the Administrative Agent, the Swing Line Lender and the L/C
Issuer, Wells Fargo Bank, N.A.,. as Syndication Agent and BMO Capital Markets
Financing, Inc., as Documentation Agent (as the same may have been amended,
modified or supplemented, the “Existing Credit Agreement”);
 
WHEREAS, the parties hereto have agreed to enter into this Agreement to extend,
renew and continue, but not to extinguish, terminate or novate the existing
Loans and to amend, restate and supersede, but not to extinguish, terminate or
cause to be novated the Indebtedness under, the Existing Credit Agreement;
 
WHEREAS, the proceeds of Credit Extensions hereunder will be used for the
general purposes of the Borrower and its Restricted Subsidiaries (as hereinafter
defined).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree to amend and restate the Existing Credit
Agreement in its entirety as follows:
 
                             ARTICLE I.                                
 
   DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms.   As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“Acquisition” means the direct or indirect purchase or acquisition, whether in
one or more related transactions, of (a) any Person or group of Persons, or
(b) any assets or securities of any Person or group of Persons; provided,
however, that notwithstanding the foregoing, the term “Acquisition” shall be
deemed not to include purchase and acquisitions by a Person of property made in
the ordinary course of business.
 
“Acquisition Period” means a period elected by the Borrower, with such election
exercised by the Borrower delivering notice thereof to the Administrative Agent,
that commences with
 

USActive 25516427.11
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 the funding date of the purchase price for any Specified Acquisition and ending
on the earlier of (a) the last day of the fourth consecutive fiscal quarter,
inclusive of the fiscal quarter in which the funding date occurred, thereafter
or (b) the Borrower’s election (provided that the Borrower is in compliance with
all applicable provisions of Section 7.04(b) after giving effect to such
election), to terminate such election, with such election to terminate exercised
by the Borrower delivering a notice thereof to the Administrative Agent;
provided that (i) once any Acquisition Period is in effect, the next Acquisition
Period may not commence until the termination of such current Acquisition Period
then in effect, and (ii) after giving effect to the termination of such
Acquisition Period then in effect, the Borrower shall be in compliance with the
applicable provisions of Section 7.04(b) and no Default shall have occurred and
be continuing.  For the avoidance of doubt and by way of example, the
Acquisition Period for a Specified Acquisition which has a funding date
occurring on March 1, 2013 would end on the earlier of (1) December 31, 2013 or
(2) the Borrower’s election to terminate such election (assuming Borrower’s
compliance with the foregoing clause (b)).
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Fee Letter” means the letter agreement, dated March 5,
2012 between the Borrower and the Administrative Agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.  The initial
Aggregate Commitments is $300,000,000.
 
“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified, restated, or replaced from time to time.
 
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
 



25516427                         -2-
 
  
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):
 
Applicable Rate
 

     
Eurodollar
Rate
 
Pricing
Level
Consolidated
Leverage Ratio
Commitment
Fee
Letters of
Credit
Base Rate
1
≥ 3.00:1
0.375%
2.000%
1.000%
2
≥ 2.00:1 but < 3.00:1
0.325%
1.750%
0.750%
3
< 2.00:1
0.275%
1.625%
0.625%

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered.  The Applicable Rate in effect
from the Closing Date through the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.02(b) for the
fiscal quarter ending March 31, 2012 shall be determined based upon the
certified calculation of the Consolidated Leverage Ratio delivered by the
Borrower in accordance with Section 6.02(b) of the Existing Credit Agreement for
the fiscal quarter ending December 31, 2011.
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers’ Fee Letter” means the letter agreement, dated March 5, 2012 among
the Borrower, the Administrative Agent, the Syndication Agent and the
Co-Arrangers.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
 
“Audited Financial Statements” means the audited Consolidated balance sheet of
the predecessor to the Borrower and its Consolidated Subsidiaries as of December
31, 2011, and the related Consolidated
 



25516427                              -3-
 
  
 
 
 

--------------------------------------------------------------------------------

 
 

statements of income or operations, owner’s net equity and cash flows for such
fiscal year of the predecessor of the Borrower and its Consolidated
Subsidiaries, including the notes thereto.
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the one-month Eurodollar rate
plus 1% and (c) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.”  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or in
the State of New York and, if such day relates to any Eurodollar Rate Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Cash Collateralize” has the meaning specified in Section 2.03(g).
 

25516427                         -4-
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change of Law”,
regardless of the date enacted, adopted or issued.
 
 “Change of Control” means:
 
(a) the limited partners of the Borrower approve, in one transaction or a series
of transactions, a plan of complete liquidation or dissolution of the Borrower;
 
(b) the sale or other Disposition by either the General Partner or the Borrower
of all or substantially all of its assets in one or more transactions to any
Person;
 
(c) a transaction or event, or series of transactions or events, shall occur
that results in either (i) Pioneer or an Affiliate of Pioneer ceasing to own,
directly or indirectly, all of the general partnership Equity Interests issued
by the Borrower or (ii) Pioneer and its Affiliates ceasing to have the power to
cause the appointment of a majority of the members of the Board of Directors or
equivalent governing body of each general partner of the Borrower;
 
(d) on and after the Closing Date, the failure of the Borrower and/or a
wholly-owned Restricted Subsidiary to own 100% of the Equity Interests of the
Operating Company; or
 
(e) a “Change in Control” as defined in the Pioneer Credit Agreement shall occur
and not be waived by the lenders thereunder unless the Person so acquiring
Pioneer or the successor or surviving entity to Pioneer, as applicable, has a
senior long-term unsecured debt obligations rating of at least Baa3 issued by
Moody’s and BBB- issued by S&P, in each case, with a stable outlook.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
 “Co-Arrangers” means Merrill Lynch and Wells Fargo Securities, each acting in
its capacity as joint lead-arranger and bookrunner.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01
 



25516427                              -5-
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
 
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
 
“Committed Loan” has the meaning specified in Section 2.01.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
 
“Committed Reserves” means Proved Reserves attributable to Hydrocarbon Interests
for which the production of Hydrocarbons, natural gas liquids and carbon dioxide
is contractually committed to be gathered, treated, processed, stored or
transported by, on, or at Midstream Assets owned by the Borrower and its
Restricted Subsidiaries pursuant to Services Contracts.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated” means the consolidation of any Person, in accordance with GAAP,
with its properly Consolidated Subsidiaries.  References herein to a Person’s
Consolidated financial statements, financial condition, assets, liabilities, and
similar references shall refer to the Consolidated financial statements,
financial condition, assets, liabilities, and similar references of such Person
and its properly Consolidated Subsidiaries.  For avoidance of doubt, an
Unrestricted Subsidiary shall not be considered a Consolidated Subsidiary of the
Borrower.
 
“Consolidated Adjusted EBITDAX” means, for any period, Consolidated EBITDAX;
provided however, that if the Borrower or any Consolidated Restricted Subsidiary
shall consummate any Acquisition or Disposition permitted hereunder (including
the Acquisition of additional Restricted Subsidiaries, but exclusive of the
Acquisition of Unrestricted Subsidiaries) involving assets with a fair market
value equal to or greater than the Threshold Amount during the period of the
four fiscal quarters ending on the last day of the fiscal quarter immediately
preceding the date of determination for which the most recent financial
statements and related Compliance Certificate were delivered to the
Administrative Agent pursuant to Sections 6.01(a) and (b) and Section 6.02(b),
then Consolidated EBITDAX shall be calculated, in a manner reasonably
satisfactory to the Administrative Agent, (a) giving pro forma effect to such
Acquisition or Disposition as if such Acquisition or Disposition occurred on the
first day of such calculation period and (b) giving other pro forma adjustments
for highly certain, clearly definable and defensible items arising in connection
with any Acquisition permitted hereunder which such adjustments shall be made in
a manner reasonably satisfactory to the Administrative Agent.
 
“Consolidated EBITDAX” means, for any period, for the Borrower and its
Consolidated Restricted Subsidiaries on a Consolidated basis, an amount equal to
Consolidated Net Income for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net
 



25516427                            -6-
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

Income: (i) Consolidated Interest Charges for such period, (ii) the provision
for Federal, state, local and foreign income tax expenses of the Borrower and
its Consolidated Restricted Subsidiaries for such period, (iii) all amounts
attributable to depreciation, depletion and amortization expenses for such
period, (iv) non-cash losses or charges resulting under provisions of FASB
Statement of Financial Accounting Standards (“SFAS”) 133, as amended, or any
SFAS replacing, modifying or superseding such statement, resulting from the net
change in Borrower’s (or any Restricted Subsidiary’s) portfolio of commodity
price risk management activities, (v) non-cash losses or charges under
provisions of SFAS 143 or SFAS 144, or any SFAS replacing, modifying or
superseding such statements, (vi) exploration and abandonment expenses to the
extent deducted from such Consolidated Net Income under successful efforts
accounting, (vii) non-cash equity based compensation expenses, (viii) non-cash
losses on the disposition of assets, and (ix) other non-recurring expenses of
the Borrower and its Consolidated Restricted Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period and minus (b) the following to the extent included in calculating
such Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Borrower and its Consolidated Restricted Subsidiaries for such
period, (ii) non-cash gains or credits resulting under provisions of SFAS 133,
as amended, or any SFAS replacing, modifying or superseding such statement,
resulting from the net change in Borrower’s (or any Restricted Subsidiary’s)
portfolio of commodity price risk management activities, (iii) non-cash gains on
the disposition of assets and (iv) all other non-cash items increasing
Consolidated Net Income for such period.  For avoidance of doubt, Consolidated
Net Income attributable to Unrestricted Subsidiaries and Persons that are not
Subsidiaries shall not be considered in calculating Consolidated EBITDAX.
 
“Consolidated Indebtedness” means, as of any date of determination, all
Indebtedness (without duplication) of the Borrower and its Consolidated
Restricted Subsidiaries on a Consolidated basis, excluding Indebtedness of the
Unrestricted Subsidiaries, including any Indebtedness proposed to be incurred on
such date of determination and excluding (a) all Indebtedness to be paid on such
date of determination with the proceeds thereof and (b) excluding any
Indebtedness described in clause (g) of the definition of Indebtedness herein.
 
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Consolidated Restricted Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Consolidated Restricted Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, (b) the portion of rent expense of the
Borrower and its Consolidated Restricted Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP
and (c) letter of credit fees actually paid, to the extent treated as interest
expense in accordance with GAAP.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Indebtedness as of such date to (b) Consolidated Adjusted
EBITDAX for the period of the four fiscal quarters most recently ended.
 
“Consolidated Net Income” means, for any period, for the Borrower and its
Consolidated Restricted Subsidiaries on a Consolidated basis, the net income (or
loss) of the Borrower and its



25516427                            -7-
 
 
 
 
 

--------------------------------------------------------------------------------

 


Consolidated Restricted Subsidiaries (excluding extraordinary gains and
extraordinary losses) for that period, exclusive of (a) the portion of net
income (or loss) of the Borrower and its Consolidated Restricted Subsidiaries
allocable to minority interests in unconsolidated Persons or Unrestricted
Subsidiaries to the extent that cash dividends or distributions have not
actually been received by the Borrower or one of its Consolidated Restricted
Subsidiaries and (b) the portion of net income (or loss) of the Borrower and its
Consolidated Restricted Subsidiaries allocable to any Equity Interests in the
Consolidated Restricted Subsidiaries that are owned by Persons other than the
Borrower and its Consolidated Restricted Subsidiaries.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
 
“Defaulting Lender” means any Lender that, as reasonably determined by the
Administrative Agent, (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in respect of
Letters of Credit or Swing Line Loans, within three Business Days of the date
required to be funded by it hereunder unless, in the case of any Loan, such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower, or the Administrative Agent that
it does not intend to comply with its funding
 

25516427                           -8-

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm to the Administrative Agent that it will comply
with its funding obligations (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
 
“Determination Date” means each of (a) the Closing Date, (b) the last day of
each fiscal quarter, (c) the date set forth in any PV to Consolidated
Indebtedness Compliance Certificate required to be delivered pursuant to Section
6.02(g), (d) the date specified in any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Committed Loans to the
other Type or a continuation of Eurodollar Rate Loans), (e) the date specified
in any certificate required to be delivered pursuant to Section 2.14(f), (f) the
date specified in any certificate required to be delivered pursuant to Section
2.15(e), (g) the date of the consummation of any fundamental changes as
described in Section 7.03, and (h) the date any Restricted Payment permitted
under Section 7.09(c) is declared or made.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 5.06, disclosed in any filing with
the SEC or as otherwise disclosed in writing from time to time to Administrative
Agent.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 

25516427                               -9-
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which
 



25516427                              -10-
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.
 
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
 
“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a), or (d) any withholding tax that is required by the
Code to be withheld from amounts payable to a Lender is imposed as a result of
such recipient’s failure or inability to comply with the requirements of FATCA
to establish an exemption from such withholding tax pursuant to FATCA.
 

25516427                         -11-
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement, and amended or successor versions of these Sections and any current
or future regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letters” means the Arrangers’ Fee Letter and the Administrative Agent’s Fee
Letter.
 
“First Amendment to Guaranty” means the First Amendment to Guaranty
substantially in the form of Exhibit F.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“General Partner” means Pioneer Natural Resources GP LLC, a Delaware limited
liability company, and each other Person holding general partnership Equity
Interests issued by the Borrower.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
 

25516427                         -12-
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Guarantee” of or by any Person (the “guarantor”) means (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, or (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (b) any Lien on any
assets of the guarantor securing any Indebtedness or other obligation of any
other Person, whether or not such Indebtedness or other obligation is assumed by
the guarantor (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien), provided, that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.
 
“Guarantors” means, collectively, the Operating Company and each other
Restricted Subsidiary of the Borrower which now or hereafter executes and
delivers a guaranty to the Administrative Agent pursuant to Section 4.01 or
Section 6.12 and any other Person who has guaranteed some or all of the
Obligations and who has been accepted by the Administrative Agent as a
Guarantor.
 
“Guaranty” means the Guaranty dated as of October 29, 2007 made by the
Guarantors in favor of the Administrative Agent, L/C Issuer and the Lenders as
amended and modified by the First Amendment to Guaranty dated the Closing Date
and as from time to time further amended, modified or supplemented .
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hydrocarbon Interests” means all rights, titles, interests and estates, now
owned or hereafter acquired, in and to or arising out of oil and gas leases,
oil, gas and mineral leases, or other liquid or gaseous hydrocarbon leases,
mineral fee or lease interests, farm-outs, overriding royalty and royalty
interests, net profit interests, oil payments, production payment interests and
similar mineral interests, including any reserved or residual interest of
whatever nature.
 

25516427                         -13-
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Hydrocarbons” means oil, gas, casinghead gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom and all products refined therefrom, including, without
limitation, kerosene, liquefied petroleum gas, refined lubricating oils, diesel
fuel, drip gasoline, natural gasoline, helium, sulfur and all other minerals.
 
“Impacted Lender” means (a) a Defaulting Lender or (b) a Lender as to which
(i) the L/C Issuer has a good faith belief that such Lender has defaulted in
fulfilling its obligations under one or more other syndicated credit facilities
or (ii) an entity that Controls such Lender has been deemed insolvent or become
subject to a proceeding under any Debtor Relief Law.
 
 “Indebtedness” of any Person means, without duplication,:
 
(a) all obligations of such Person for borrowed money;
 
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;
 
(c) all obligations of such Person in respect of the deferred purchase price of
property or services (other than customary payment terms taken in the ordinary
course of business);
 
(d) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed limited, however to the lesser of
(1) the amount of its liability or (2) the book value of such property;
 
(e) all Guarantees by such Person of Indebtedness of others;
 
(f) all Capital Lease Obligations of such Person;
 
(g) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit;
 
(h) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;
 
(i) the amount of deferred revenue attributed to any forward sale of production
for which such Person has received payment in advance other than on ordinary
trade terms;
 
(j) all Synthetic Lease Obligations of such Person; and
 
(k) the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly received payment.
 
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 

25516427                         -14-
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
 
 “Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months,
or with the consent of the Administrative Agent and all Lenders, nine or twelve
months, thereafter, as selected by the Borrower in its Committed Loan Notice;
provided that:
 
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii) no Interest Period shall extend beyond the Maturity Date.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person or (b) a
loan, advance or capital contribution to (whether in cash, cash equivalents or
in kind), Guarantee of Indebtedness of, or purchase or other acquisition of any
other Indebtedness or equity participation or interest in, another Person,
including any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor Guarantees Indebtedness of such other
Person.  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
 
“IRS” means the United States Internal Revenue Service.
 

25516427                         -15-
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lender Counterparty” means any counterparty under a Swap Contract that was a
Lender (or an Affiliate of a Lender) at the time such Swap Contract was entered
into.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 

25516427                               -16-
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, or security interest in, on or of such asset, or any
other charge or encumbrance on any such asset to secure Indebtedness or
liabilities, but excluding any right to netting or setoff (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, and the Guaranty.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“Material Adverse Effect” means a material adverse effect on (a) the operations,
business, assets or financial condition of the Borrower and the Restricted
Subsidiaries taken as a whole; (b) the ability of the Borrower and the
Guarantors to perform their obligations, taken as a whole, under this Agreement
and the other Loan Documents; or (c) the rights of, or benefits available to,
the Administrative Agent, L/C Issuer or Lenders under this Agreement and the
other Loan Documents.
 
“Material Contract” means any other contract that is a “material contract” as
such term is described in Item 601 of Regulation S-K as issued by the SEC in
which the Borrower or any other Loan Party is a party on the one hand, and
Pioneer or one of its Affiliates (other than the Borrower and its Subsidiaries)
is a party on the other hand, and of which breach, nonperformance, cancellation
or failure to renew could reasonably be expected to have a Material Adverse
Effect.
 
“Material Indebtedness” means (a) Indebtedness (other than the Loans and Letters
of Credit), or (b) obligations in respect of one or more Swap Contracts, in each
case under clause (a) or (b) of any one or more of the Borrower and its
Restricted Subsidiaries in an aggregate principal amount exceeding the Threshold
Amount.  For purposes of determining Material



25516427                         -17-
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Contracts at any time shall be the
Swap Termination Value owed by the Borrower or such Restricted Subsidiary.
 
“Maturity Date” means the later of (a) the date that is the fifth anniversary of
the Closing Date and (b) if maturity is extended pursuant to Section 2.14, such
extended maturity date as determined pursuant to such Section (it being
understood and agreed that any such maturity shall not be deemed extended for
any Lender that has not consented to such extension); provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.
 
“Merrill Lynch” means Merrill Lynch, Pierce, Fenner and Smith Incorporated and
its successors.
 
“Midstream Assets” means (a) assets used primarily for gathering, transmission,
storage, processing or treatment of natural gas, natural gas liquids, carbon
dioxide or other Hydrocarbons and (b) Equity Interests of any Person that has no
substantial assets other than assets referred to in the foregoing clause (a).
 
“Midstream Assets Report” means a report prepared as of December 31 of each year
by the Borrower with respect to the Midstream Assets of the Borrower and the
Restricted Subsidiaries, other than Equity Interests, which report shall
evaluate the Proved Reserves attributable to the Committed Reserves and shall
include (a) a calculation of the net cash flow and the PV of net cash flows
projected to be attributable to any anticipated gathering, treatment,
transmission, storage and processing of Hydrocarbons and carbon dioxide expected
to be produced from the Committed Reserves, and (b) will set forth in reasonable
detail, a report of revenues by product, operating expenses and capital
expenditures associated with the Midstream Assets, in each case on a
year-by-year basis and audited at least as to 80% of the net present value of
all such cash flows by Gaffney, Cline & Associates, Ryder Scott Company,
Netherland, Sewell & Associates, Inc. or another independent engineering firm
selected by the Borrower and reasonably acceptable to the Administrative Agent.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
 
“Non-Recourse Debt” means any Indebtedness of a Subsidiary, in each case in
respect of which the holder or holders of such Indebtedness (a) shall have
recourse only to, and shall have the right to require the obligations of such
Subsidiary to be performed, satisfied, and paid only out of, the assets,
revenues and other property of such Subsidiary and/or one or more of its
Subsidiaries and/or any other Person (other than the Borrower and/or any
Restricted Subsidiary), and (b) shall have no direct or indirect recourse
(including by way of guaranty or indemnity) to



25516427                         -18-
 
 
 
 

--------------------------------------------------------------------------------

 
 

the Borrower or any Restricted Subsidiary or to any of the assets, revenues or
other property of the Borrower or any Restricted Subsidiary, whether for
principal, interest, fees, expenses or otherwise.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit or any Swap Contract
executed with a Lender Counterparty, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
“Oil and Gas Properties” means Hydrocarbon Interests; the properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority having jurisdiction)
which may affect all or any portion of the Hydrocarbon Interests; all interests
held in royalty trusts whether presently existing or hereafter created; all
Hydrocarbons in and under and which may be produced, saved, processed or
attributable to the Hydrocarbon Interests, the lands covered thereby and all
Hydrocarbons in pipelines, gathering lines, tanks and processing plants and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; all tenements, hereditaments,
appurtenances and properties in any way appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests, and all rights, titles, interests and
estates described or referred to above, including any and all real property, now
owned or hereafter acquired, used or held for use in connection with the
operating, working or development of any of such Hydrocarbon Interests or
property and including any and all surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing; all oil, gas and mineral
leasehold and fee interests, all overriding royalty interests, mineral
interests, royalty interests, net profits interests, net revenue interests, oil
payments, production payments, carried interests and any and all other interests
in Hydrocarbons; in each case whether now owned or hereafter acquired directly
or indirectly.
 
“Operating Company” means Pioneer Southwest Energy Partners USA LLC, a Texas
limited liability company, and its permitted successors and assigns.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 

25516427                         -19-
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Partnership Agreement” means that certain First Amended and Restated Agreement
of Pioneer Southwest Energy Partners L.P., dated as of May 6, 2008, as may be
amended, restated, or otherwise modified from time to time in accordance with
this Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
 “Permitted Encumbrances” means:
 
(a) Liens imposed by law for taxes, assessments, or other governmental charges
or levies that are not yet delinquent or are being contested in compliance with
Section 6.05;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords, vendors, workmen, operators, and other like Liens arising in the
ordinary course of business or incident to the exploration, development,
operation, processing and maintenance of Hydrocarbons and related facilities and
assets and securing obligations that are not overdue by more than 90 days or are
being contested in compliance with Section 6.05;
 
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, and other social security
laws or regulations;
 
(d) deposits to secure the performance of bids, tenders, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds, and
other obligations of a like nature, in each case in the ordinary course of
business;
 

25516427                                 -20-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.01(h);
 
(f) easements, zoning restrictions, rights-of-way, servitudes, permits,
conditions, exceptions, reservations, and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any Indebtedness and do not materially interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;
 
(g) legal or equitable encumbrances deemed to exist by reason of negative
pledges such as in Section 7.02 of this Agreement or the existence of any
litigation or other legal proceeding and any related lis pendens filing
(excluding any attachment prior to judgment, judgment lien or attachment lien in
aid of execution on a judgment);
 
(h) rights of a common owner of any interest in property held by Borrower or any
Restricted Subsidiary as a common owner;
 
(i) farmout, carried working interest, joint operating, unitization, royalty,
overriding royalty, sales, area of mutual interest, division order, joint
venture, partnership and similar agreements relating to the exploration or
development of, or production from, oil and gas properties incurred in the
ordinary course of business;
 
(j) Liens arising pursuant to Section 9.343 of the Texas Uniform Commercial Code
or other similar statutory provisions of other states with respect to production
purchased from others;
 
(k) any defects, irregularities, or deficiencies in title to easements,
rights-of-way, or other properties which do not in the aggregate have a Material
Adverse Effect;
 
(l) Liens on the stock or other ownership interest of or in any Unrestricted
Subsidiary, provided that there is no recourse to the Borrower or any Restricted
Subsidiary other than recourse to such stock or other ownership interest and
proceeds thereof;
 
(m) Liens resulting from the deposit of funds or evidences of Indebtedness in
trust for the purpose of defeasing Indebtedness of the Borrower or any
Restricted Subsidiary;
 
(n) Liens arising under customary letter of credit reimbursement agreements and
customary deposit account agreement, and similar agreements entered into in the
ordinary course of business with respect to instruments or money in the
possession of the other party thereto in the ordinary course of business; and
 
(o) Liens in renewal or extension of any of the foregoing permitted Liens, so
long as limited to the property or assets encumbered and the amounts of
indebtedness secured immediately prior to such renewal or extension is not
increased.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 

25516427                         -21-
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Pioneer” means Pioneer Natural Resources Company, a Delaware corporation, and
for purposes other than clause (e) of the definition of the term “Change of
Control”, its successor or the surviving entity resulting from a merger,
consolidation or similar reorganization or restructuring transaction, or a
parent or subsidiary thereof, as long as such successor or surviving entity does
not give rise to a Change of Control under clause (e) of the definition of the
term “Change of Control”.
 
“Pioneer Credit Agreement” means that certain Second Amended and Restated 5-Year
Revolving Credit Agreement, dated as of March 31, 2011, among Pioneer, JPMorgan
Chase Bank, N.A. as administrative agent, and the other parties thereto, as
amended, restated or otherwise modified from time to time.
 
 “Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Platform” has the meaning specified in Section 6.02(g).
 
“Proved Reserves” means the estimated quantities of crude oil, condensate,
natural gas and natural gas liquids that adequate geological and engineering
data demonstrate with reasonable certainty to be recoverable in future years
from proved reservoirs under existing economic and operating conditions (i.e.,
prices and costs as of the date the estimate is made).
 
“PV” means, as of any date of calculation, the calculation of the net present
value of projected future cash flows from (a) Proved Reserves based upon the
most recently delivered Reserve Report (using the discount rate and the
customary price deck of the Administrative Agent as of the date of calculation
(which such discount rate as of the Closing Date is 9%) and giving effect to the
Borrower’s hedging arrangements with Qualified Counterparties and long-term
contracts) and (b) Midstream Assets that are attributable to the anticipated
gathering, treatment, transmission, storage and processing of Hydrocarbons and
carbon dioxide expected to be produced from Committed Reserves during the
remaining expected economic lives of such reserves, based upon the most recently
delivered Midstream Assets Report (using the discount rate of the Administrative
Agent as of date of calculation (which such discount rate as of the Closing Date
is 9%) and giving effect to the Borrower’s hedging arrangements with Qualified
Counterparties and Services Contracts; provided, however, that for any Services
Contracts in which the sales price is based upon fluctuating market prices,
calculations will be based on the customary price deck of the Administrative
Agent as of the date of such calculation, with appropriate adjustments for
product and location differentials).  For purposes of calculating the PV under
clause (a), a maximum of thirty percent (30%) of the PV value will be included
from Proved Reserves that are not proved developed producing reserves.  If
during the period between the December 31 effective dates of the Reserve Reports
and Midstream Assets Reports, the aggregate fair market value, in the reasonable
opinion of the Borrower, of Oil and Gas Properties and Midstream Assets disposed
of or purchased by the Borrower and the Restricted Subsidiaries shall exceed the
Threshold Amount, then the PV for such period shall be reduced or increased, as
the case may be, at the end of each fiscal quarter occurring during such period,
by an amount equal to the value assigned such Oil and Gas Properties or
Midstream Assets, as applicable, in the most recent calculation of the PV for
such period (or if no value was assigned, by an amount



25516427                                -22-
 
 
 
 

--------------------------------------------------------------------------------

 
 

agreed to by the Borrower and the Administrative Agent).  PV shall reflect the
deferred revenue with respect to volumetric production payments included in
Consolidated Indebtedness, at a value that is equal to the amount of deferred
revenues so included in Consolidated Indebtedness.
 
“PV to Consolidated Indebtedness Compliance Certificate” means a certificate of
a Responsible Officer of the General Partner setting forth reasonably detailed
calculations demonstrating compliance with Section 7.04(b) and delivered in
accordance with Section 6.02(g).
 
“Public Lender” has the meaning specified in Section 6.02(g).
 
“Qualified Counterparty” means (a) any Lender Counterparty or (b) any other
Person, other than the Borrower and the Restricted Subsidiaries, who, at the
time a Swap Contract is executed with the Borrower or a Restricted Subsidiary
has, or whose guarantor of the obligations of such Person has, a senior
long-term unsecured debt obligations rating of BBB- or better issued by S&P and
Baa3 or better by Moody’s, in each case with a stable outlook.
 
“Register” has the meaning specified in Section 10.06(c).
 
 “Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 
“Reserve Report” means the report prepared as of December 31 of each year by the
Borrower with respect to the Oil and Gas Properties of the Borrower and the
Restricted Subsidiaries and audited at least as to 80% of the net present value
of all such Proved Reserves by Gaffney, Cline & Associates, Ryder Scott Company,
Netherland, Sewell & Associates, Inc. or another independent engineering firm
selected by the Borrower and reasonably acceptable to the Administrative Agent.
 

25516427                         -23-
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party or, in the case of the Borrower, of the General
Partner (or if a Loan Party has no officers, the corresponding officers of such
Loan Party’s member, manager or general partner, as applicable) and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
written notice to the Administrative Agent.  Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
 
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
 “Services Contract” means all contracts, agreements or arrangements for the
gathering, transporting, treatment, storage or processing of Hydrocarbons by,
through or in connection with a processing plant, pipeline or other Midstream
Asset owned by the Borrower and its Restricted Subsidiaries.
 
“Specified Acquisition” means an Acquisition (or series of related Acquisitions)
permitted hereunder occurring on or after the Closing Date of any Person,
property, business or asset by the Borrower or any Restricted Subsidiary (other
than an Acquisition from the Borrower or a Restricted Subsidiary), to the extent
not subsequently sold, transferred or otherwise Disposed by the Borrower or such
Restricted Subsidiary, for an aggregate purchase price of not less than
$25,000,000.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 

25516427                         -24-
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
 
“Syndication Agent” means Wells Fargo Bank, N.A. in its capacity as syndication
agent under any of the Loan Documents, or any successor syndication agent.
 
“Synthetic Lease Obligation” of any Person means the monetary obligations of
such Person under (a) a so-called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting



25516427                         -25-
 
 
 
 

--------------------------------------------------------------------------------

 
 

treatment), and the amount of such obligations shall be the capitalized amount
of the remaining lease payments under the relevant lease that would appear on
the balance sheet of such Person determined in accordance with GAAP if such
lease were accounted for as a capital lease.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Threshold Amount” means $30,000,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
 
 “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unrestricted Subsidiary” means any Subsidiary which the Borrower has designated
in writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant
to Section 6.12 and which the Borrower has not designated to be a Restricted
Subsidiary pursuant to Section 6.12 and any Subsidiary of an Unrestricted
Subsidiary.
 
“Wells Fargo Securities” means Wells Fargo Securities, LLC, and its successors.
 
1.02 
 
1.03 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan



25516427                                -26-
 
 
 
 

--------------------------------------------------------------------------------

 
 

Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.04 Accounting Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
1.05 Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 

25516427                                -27-
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.06 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.07 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
ARTICLE II.                                
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 Committed Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under this Section
2.01.  Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
 
2.02 Borrowings, Conversions and Continuations of Committed Loans.  (a)  Each
Committed Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) on
the requested date of any Borrowing of Base Rate Committed Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Committed
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans



25516427                         -28-
 
 
 
 

--------------------------------------------------------------------------------

 
 

to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
 
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.
 
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.
 
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
 
(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than fifteen Interest Periods in
effect with respect to Committed Loans.
 
2.03 Letters of Credit.
 

25516427                         -29-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(a) The Letter of Credit Commitment.
 
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Restricted Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Restricted Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.
 
(ii) The L/C Issuer shall not issue any Letter of Credit, if:
 
(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
 
(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
 
(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for



25516427                    -30-
 
 
 
 

--------------------------------------------------------------------------------

 
 

which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
 
(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
 
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;
 
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
 
(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or
 
(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
 
(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
 
(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
 
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least



25516427                    -31-
 
 
 
 

--------------------------------------------------------------------------------

 

two Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may
be.  In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) whether the requested Letter
of Credit is to be a commercial Letter of Credit or a standby Letter of Credit
and the purpose and nature of the requested Letter of Credit; and (H) such other
matters as the L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.  Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may reasonably require.
 
(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Restricted
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.
 
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a



25516427                    -32-
 
 
 
 

--------------------------------------------------------------------------------

 

specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.
 
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
 
(c) Drawings and Reimbursements; Funding of Participations.
 
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  Not later than 12:00 noon on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
 
(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 2:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.
 

25516427                        -33-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
 
(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
 
(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate



25516427                          -34-
 
 
 
 

--------------------------------------------------------------------------------

 
 

of the L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.
 
(d) Repayment of Participations.
 
(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.
 
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Restricted Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to



25516427                   -35-
 
 
 
 

--------------------------------------------------------------------------------

 
 

any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or
 
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Restricted Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 

25516427                         -36-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(g) Cash Collateral.  Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations.  Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral
hereunder.  For purposes of this Section 2.03, Section 2.05 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders).  Derivatives of such term have corresponding meanings.  The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing.  Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied to reimburse the L/C
Issuer in accordance with Section 2.03(c)(i) and to pay any outstanding and
accrued interest on such amounts.  To the extent that the amount of any Cash
Collateral exceeds the then Outstanding Amount of L/C Obligations and so long as
no Default of the type specified in clauses (a), (f) or (g) of Section 8.01 or
Event of Default has occurred and is continuing, the excess shall be refunded to
the Borrower.
 
(h) Applicability of ISP and UCP.   Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit.
 
(i) Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07.  Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
 
(j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Arrangers’ Fee Letter, computed on the daily amount available
to be drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of



25516427                      -37-
 
 
 
 

--------------------------------------------------------------------------------

 
 

each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
 
(k) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(l) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Borrower shall be obligated
to reimburse the L/C Issuer hereunder for any and all drawings under such Letter
of Credit.  The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Restricted Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
 
2.04 Swing Line Loans.
 
(a) The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan
shall be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.
 

25516427                      -38-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000 or a whole multiple of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business
Day.  Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and the Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.
 
(c) Refinancing of Swing Line Loans.
 
(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative
Agent.  Each Lender shall make an amount equal to its Applicable Percentage of
the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be



25516427                     -39-
 
 
 
 

--------------------------------------------------------------------------------

 
 

deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
 
(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
 
(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.
 
(d) Repayment of Participations.
 
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.
 
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such



25516427                     -40-
 
 
 
 

--------------------------------------------------------------------------------

 
 

amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
 
(f) Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
2.05 Prepayments.
 
  (a)  The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 12:00 noon (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans (or in connection with the
termination of the Aggregate Commitments pursuant to Section 2.06, such later
date as may be agreed to by the Administrative Agent) and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.
 
(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
 
(c) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided,



25516427                        -41-
 
 
 
 

--------------------------------------------------------------------------------

 
 

however, that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(c) unless after the prepayment in full
of the Loans the Total Outstandings exceed the Aggregate Commitments then in
effect.
 
2.06 Termination or Reduction of Commitments.  The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three Business Days prior to the date of termination or reduction (or, in
connection with the termination of the Aggregate Commitments, such later date as
may be agreed to by the Administrative Agent), (ii) any such partial reduction
shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrower shall not terminate or reduce
the Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Commitments, such Sublimit shall be automatically
reduced by the amount of such excess.  The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments.  Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such
termination.  Notwithstanding anything in this Section 2.06 to the contrary, a
notice of termination of the Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
 
2.07 Repayment of Loans.  (a)  The Borrower hereby unconditionally promises to
pay to the Lenders on the Maturity Date the aggregate principal amount of
Committed Loans (along with all accrued and unpaid interest and other amounts
outstanding with respect to such Loans) outstanding on such date.
 
(b) The Borrower hereby unconditionally promises to pay each Swing Line Loan
(along with all accrued and unpaid interest and other amounts outstanding with
respect to such Loans) on the earlier to occur of (i) the date ten Business Days
after such Loan is made and (ii) the Maturity Date.
 
2.08 Interest.  (a)  Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
 

25516427                         -42-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) (i)           If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.09 Fees.  In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
 
(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations.  The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period.  The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
 
(b) Other Fees.  (i) The Borrower shall pay to the Co-Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.  (a) All computations of interest for Base Rate Loans when the Base Rate
is determined by Bank of America’s

25516427                         -43-
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

“prime rate” shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
 
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII.  The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.
 
2.11 Evidence of Debt.  (a)  The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
 
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 

25516427                         -44-
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.12 Payments Generally; Administrative Agent’s Clawback.
 
(a) General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(b) (i) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 1:00 p.m. on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 

25516427                         -45-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be prima facie evidence of
the amount owing.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
(f) Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward



25516427                        -46-
 
 
 
 

--------------------------------------------------------------------------------

 
 

payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.
 
2.13 Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.16, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
2.14 Extension of Maturity Date.
 
(a) Requests for Extension.  The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not less than 45 days and not more
than 75 days prior to any anniversary of the Closing Date (the “Applicable
Anniversary Date”), request that each Lender extend such Lender’s Maturity Date
for an additional period of one year; provided that Borrower may request only
two such extensions under this Agreement.
 
(b) Lender Elections to Extend.  Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not earlier than
30 days prior to the Applicable Anniversary Date and not later than the date
(the “Notice Date”) that is 20 days prior



25516427                        -47-
 
 
 
 

--------------------------------------------------------------------------------

 
 

to the Applicable Anniversary Date, advise the Administrative Agent whether or
not such Lender agrees to such extension (and each Lender that determines not to
so extend its Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Notice Date) and any Lender that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender.  The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.
 
(c) Notification by Administrative Agent.  The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date 15 days prior to the Applicable Anniversary Date (or, if such date is not a
Business Day, on the next preceding Business Day).
 
(d) Additional Commitment Lenders.  The Borrower shall have the right to replace
each Non-Extending Lender with, and add as “Lenders” under this Agreement in
place thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 10.13; provided that each of such Additional
Commitment Lenders shall enter into an Assignment and Assumption pursuant to
which such Additional Commitment Lender shall, effective as of the Applicable
Anniversary Date, undertake a Commitment (and, if any such Additional Commitment
Lender is already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date).
 
(e) Minimum Extension Requirement.  If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date
(each, an “Extending Lender”) and the additional Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Commitments in effect immediately prior to the Applicable Anniversary Date,
then, effective as of the Maturity Date in effect prior to giving effect to any
such extension under this Section (such Maturity Date being called the “Existing
Maturity Date”), the Maturity Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date falling on the first
anniversary of the Existing Maturity Date (except that, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Agreement.
 
(f) Conditions to Effectiveness of Extensions.  As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Applicable Anniversary Date (in sufficient
copies for each Extending Lender and each Additional Commitment Lender) signed
by a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such extension, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the Applicable Anniversary Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.14, the representations and warranties contained
in subsections (a) and (b) of Section 5.04 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Event of



25516427                         -48-
 
 
 
 

--------------------------------------------------------------------------------

 
 

Default exists, including for the avoidance of doubt, an Event of Default
arising from the Borrower’s failure to be in compliance with Section
7.04(b).  In addition, on the Maturity Date of each Non-Extending Lender, the
Borrower shall prepay any Committed Loans outstanding on such date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep outstanding Committed Loans ratable with any revised Applicable Percentages
of the respective Lenders effective as of such date.
 
(g) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
 
2.15 Increase in Commitments.
 
(a) Request for Increase.  Provided no Event of Default has occurred and is
continuing, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower shall have the right, without the consent of the
Lenders or prior approval of the Administrative Agent, to effectuate from time
to time an increase in the Aggregate Commitments by sending a notice to the
Administrative Agent requesting such increase; provided that no Lender’s
Commitment shall be increased without the consent of such Lender.  (i) any such
request for an increase shall be in a minimum amount of $5,000,000, (ii) after
giving effect to such increase in the Aggregate Commitments, the Aggregate
Commitments do not exceed $400,000,000, and (iii) no Lender’s Commitment shall
be increased without such Lender’s prior written consent.  The Borrower may
elect to request increases in the commitments of certain of the existing
Lenders, or of each of the existing Lenders or, subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), of additional Eligible Assignees as new
Lenders.  In the event that the Borrower elects to request increases in the
commitments of any or each of the existing Lenders, at the time of sending such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each such Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).
 
(b) Lender Elections to Increase.  In the event that the Borrower so elects to
request increases in the commitments of each of the existing Lenders, each
Lender shall notify the Administrative Agent within such time period whether or
not it agrees to increase its Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Percentage of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.
 
(c) Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.
 

25516427                         -49-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.
 
(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections (a)
and (b) of Section 5.04 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(B) no Event of Default has occurred and is continuing, including for the
avoidance of doubt, an Event of Default arising from the Borrower’s failure to
be in compliance with Section 7.04(b).  The Borrower shall prepay any Committed
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.
 
(f) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
 
2.16 Cash Collateral for L/C Issuer.     At any time that any Lender is an
Impacted Lender, upon the request of the L/C Issuer to the Administrative Agent
and the Borrower, the Borrower shall immediately pledge and deposit with or
deliver to the Administrative Agent as collateral, for the benefit of the L/C
Issuer, cash or deposit account balances, in an aggregate amount not less than
such Impacted Lender’s Applicable Percentage of the then Outstanding Amount of
all L/C Obligations pursuant to documentation in form and substance satisfactory
to the Administrative Agent and the L/C Issuer, which arrangements and documents
are hereby consented to by the Lenders.  The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Such collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.  This Section and any agreements or other
documents delivered in connection with this Section shall not be prohibited by,
or otherwise conflict with, any contrary provision herein, including Sections
2.12, 2.13 and 7.02.
 
2.17 Defaulting Lenders.   t(a)  Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

25516427                         -50-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.
 
(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii)           Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall (A) be required
to pay to each of the L/C Issuer and the Swing Line Lender, as applicable, the
amount of such fee allocable to its Fronting Exposure arising from that
Defaulting Lender and (B) not be required to pay the remaining amount of such
fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(i).

25516427                        -51-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date of any such reallocation, no Default or Event
of Default exists; and (ii) immediately before and after giving effect to such
reallocation, the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans shall
not exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Loans of that Lender.
 
(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, Swing Line Lender and the L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Committed
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.17(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
 


 
                        ARTICLE III.                                
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made,



25516427                        -52-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer and shall make payment in
respect therof, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, on or with respect to any payment by or on account of any obligations of the
Borrower hereunder and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  If requested by the Borrower, a certificate as to the
amount of such payment or liability in reasonable detail shall be delivered to
the Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e) Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

25516427                        -53-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to a Loan Party at the time or times prescribed by law and at such time
or times reasonably requested by such Loan Party such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Loan Party
as may be necessary for the Loan Party to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.
 
(f) Treatment of Certain Refunds.  Upon the Borrower’s written request, the
Administrative Agent, L/C Issuer and each Lender shall use reasonable efforts to
make any filings necessary to obtain any refund, deduction or credit of any
Taxes or Other Taxes as to which the Borrower has indemnified it or with respect
to which the Borrower has paid additional amounts pursuant to this Section
3.01.  If the Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion, that it has received a material refund of any Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or the L/C Issuer in the event the Administrative Agent, such Lender or the L/C
Issuer is



25516427                        -54-
 
 
 
 

--------------------------------------------------------------------------------

 
 

required to repay such refund to such Governmental Authority.  This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person or
to attempt to take any position to obtain a refund, deduction, or credit, which
attempt would be inconsistent with any reporting position otherwise taken by the
Administrative Agent or such Lender or the L/C Issuer on its applicable tax
returns.
 
3.02 Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
 
3.03 Inability to Determine Rates.  If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.
 
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

25516427                        -55-
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
 
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon delivery by such Lender or the L/C Issuer of a certificate
pursuant to Section 3.04(c), the Borrower will, pursuant to Section 3.04(c), pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

25516427                        -56-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
(e) Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
 
3.05 Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
 
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
 
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13; including any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.  The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 

25516427                        -57-
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.06 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, the Borrower may
replace such Lender in accordance with Section 10.13.
 
3.07 Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
 
                           ARTICLE IV.                                
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01 Conditions of Effectiveness.  The effectiveness of this Agreement is
subject to satisfaction (or waiver in accordance with Section 10.02) of the
following conditions precedent:
 
(a) The Administrative Agent’s (or its counsel’s) receipt of the following, each
of which shall be originals or telecopies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:
 
(i) executed counterparts of this Agreement and the First Amendment to Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;
 
(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;
 
(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity



25516427                     -58-
 
 
 
 

--------------------------------------------------------------------------------

 
 

of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
 
(iv) such documents and certifications as the Administrative Agent or its
counsel may reasonably require relating to the organization, existence and good
standing of each Loan Party and the General Partner and any other legal matters
relating to the Borrower, each other Loan Party, the General Partner, this
Agreement and the other Loan Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel;
 
(v) favorable opinion of any general counsel, associate general counsel or
corporate secretary of the General Partner or a wholly owned subsidiary of
Pioneer acting as counsel for the Borrower, and of Thompson & Knight LLP,
outside counsel for the Loan Parties, addressed to the Administrative Agent and
each Lender, covering those matters described in Exhibit G and such other
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;
 
(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
 
(vii) a certificate signed by a Responsible Officer of the General Partner
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
 
(viii) evidence that all insurance required to be maintained on behalf of and
for the benefit of the Loan Parties pursuant to the Loan Documents has been
obtained and is in effect; and
 
(ix) a certificate dated as of the Closing Date substantially in the form of
Exhibit H hereto duly executed by the General Partner.
 
(b) The Administrative Agent, Lenders and Co-Arrangers shall have received all
fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced prior to or on the Closing Date, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder (including all such fees, charges and disbursements of
counsel to the Administrative Agent, paid directly to such counsel if requested
by the Administrative Agent).
 
(c) The Closing Date shall have occurred on or before March 29, 2012.

25516427                        -59-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d) There shall not have occurred a material adverse change in the operations,
business, assets, or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, since December 31, 2011.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
4.02 Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
 
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.04 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
 
(b) No Default shall have occurred and be continuing, or would result from such
proposed Credit Extension or from the application of the proceeds thereof
(including, for the sake of clarity, a Default arising from the Borrower’s
failure to be in compliance with Section 7.04(b) as of the date of, and
immediately after giving effect to, such Credit Extension).
 
(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
 
                         ARTICLE V.                                
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that as of the Closing Date, each date specified in Sections 2.14, 2.15 and
4.02, and, in the case of the representations and warranties set forth in
Sections 5.01 and 5.02 solely with respect to the Borrower and this Agreement,
as of the date hereof:

25516427                        -60-
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.01 Organization; Powers.  Each of the Borrower and its Restricted Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
 
5.02 Authorization; Enforceability.  The execution, delivery and performance of
each Loan Party of each Loan Document to which such Person is a Party are within
each Loan Party’s corporate, limited liability company or partnership powers and
have been duly authorized by all necessary corporate and, if required,
stockholder, member or partnership action.  This Agreement and all Guaranties
have been duly executed and delivered by the Loan Party, which is a party
thereto, and constitute a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
5.03 Governmental Approvals; No Conflicts.  The execution, delivery and
performance of each Loan Party of each Loan Document to which such Person is a
Party (a) do not violate the charter, by-laws or other organizational documents
of the Borrower or any of its Restricted Subsidiaries or (b) except as to
matters that could not reasonably be expected to result in a Material Adverse
Effect, (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority or any other Person,
except such as have been obtained or made and are in full force and effect,
(ii) will not violate any applicable law or regulation or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Restricted Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Restricted
Subsidiaries, and (iv) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Restricted Subsidiaries.
 
5.04 Financial Statements; No Material Adverse Effect.  (a)  The Borrower has
heretofore furnished to the Lenders true, correct and complete copies of the
Audited Financial Statements, as of and for the fiscal year ended December 31,
2011, reported on by Ernst & Young LLP, independent public accountants.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the predecessor to the
Borrower and its Consolidated Subsidiaries on a consolidated basis as of such
dates and for such periods in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein.
 
(b) Any unaudited financial statements delivered pursuant to Section 6.02(b)
with respect to which this representation is deemed to be made present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Borrower and its Consolidated Subsidiaries, on a consolidated
basis as of such dates



25516427                        -61-
 
 
 
 

--------------------------------------------------------------------------------

 
 

and for such periods in accordance with GAAP consistently applied throughout the
period covered thereby, subject to the absence of footnotes and to normal
year-end audit adjustments.
 
(c) Since the date of the Audited Financial Statements, there has been no
material adverse change in the operations, business, assets, or financial
condition of the Borrower and its Restricted Subsidiaries, taken as a whole.
 
5.05 Properties.  Each of the Borrower and its Restricted Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for any failure, defect or other matter that
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.  Except for such acts or failures to act as could not be reasonably
expected to have a Material Adverse Effect, all of the material properties of
the Borrower and its Restricted Subsidiaries have been maintained, operated and
developed in a good and workmanlike manner in accordance with prudent industry
standards and in conformity with all applicable Laws.  The property of the
Borrower and its Restricted Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.02.
 
5.06 Litigation and Environmental Matters.  (a)  There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in any court, in
arbitration or before any Governmental Authority, by or against or affecting the
Borrower or any of its Subsidiaries, taken as a whole, that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or, as of the Closing Date, that
purport to affect or pertain to this Agreement or any other Loan Document.
 
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
 
5.07 Compliance with Laws; No Default.  Each of the Borrower and its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  No Default has occurred and is continuing,
including for the avoidance of doubt, a Default arising from the Borrower’s
failure to be in compliance with Section 7.04(b).
 
5.08 Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
5.09 Taxes.  Each of the Borrower and its Restricted Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes for which the Borrower or



25516427                        -62-
 
 
 
 

--------------------------------------------------------------------------------

 
 

such Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves including, Taxes that are being contested in good faith by appropriate
proceedings or (b) to the extent that the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.
 
5.10 ERISA.  No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The Borrower and each ERISA Affiliate has fulfilled
its obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each
Plan.  Neither the Borrower nor any ERISA Affiliate has (a) sought a waiver of
the minimum funding standard under Section 412 of the Code in respect of any
Plan, (b) failed to make any contribution or payment to any Plan or
Multiemployer Plan, or made any amendment to any Plan that has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (c) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA that
are not past due.
 
5.11 Disclosure.  The information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken as a whole, contains no material misstatement
of fact nor omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
 
5.12 Subsidiaries; Equity Interests.  As of the Closing Date and at the time
that any financial statements are delivered pursuant to Section 6.01(a) or (b),
the Borrower has no Subsidiaries, including Unrestricted Subsidiaries, other
than those specifically disclosed in Part (a) of Schedule 5.12 or in writing on
or prior to the date such financial statements are delivered pursuant to Section
6.01(a) or (b), and all of the outstanding common Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.12 or
in such writings free and clear of all Liens.  As of the Closing Date and at the
time that any financial statements are delivered pursuant to Section 6.01(a) or
(b), the Borrower has no equity investments in any other corporation or entity,
other than those specifically disclosed in Part (b) of Schedule 5.12 or in
writing on or prior to the date such financial statements are delivered pursuant
to Section 6.01(a) or (b).  All of the outstanding common Equity Interests in
the Borrower have been validly issued and are fully paid and nonassessable.
 
5.13 Insurance.  The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies who are not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

25516427                        -63-
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.14 Gas Imbalances, Prepayments.  As of the Closing Date and at the time that
each Reserve Report is delivered pursuant to Section 6.02(d), except as set
forth in Schedule 5.14 or as disclosed in writing to the Administrative Agent on
or prior to the date such Reserve Report is delivered, on a net basis there are
no gas imbalance, take or pay or other prepayments which would require the
Borrower or any of its Restricted Subsidiaries to deliver, in the aggregate,
five percent (5%) or more of the monthly production from Hydrocarbons produced
from the Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor.
 
5.15 Marketing of Production.  As of the Closing Date and at the time that each
Reserve Report is delivered pursuant to Section 6.02(d), except for the
contracts set forth in Schedule 5.15 or as disclosed in writing to the
Administrative Agent on or prior to the date such Reserve Report is delivered,
no material agreements exist (other than Swap Contracts permitted under Section
7.06) which are not cancelable on 60 days’ notice or less without penalty or
detriment for the sale of production from the Borrower’s or its Restricted
Subsidiaries’ Hydrocarbons (including, without limitation, calls on or other
rights to purchase production, whether or not the same are currently being
exercised) that (a) pertain to the sale of production at a fixed price and
(b) have a maturity or expiry date of more than twelve months.
 
5.16 Swap Contracts.  As of the Closing Date, the annual report of the Borrower
on form 10K most recently filed prior to the Closing Date sets forth true and
complete information summarizing the notional volumes, prices and terms of all
hedging arrangements of the Borrower and each of its Restricted Subsidiaries and
all credit support relating thereto (including any margin required or supplied).
 
5.17 Solvency.  As of the Closing Date, (a) the aggregate assets (after giving
effect to amounts that could reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement), at a fair valuation, of the
Borrower and its Restricted Subsidiaries, taken as a whole will exceed the
aggregate Debt of the Borrower and its Restricted Subsidiaries on a consolidated
basis, as the Debt becomes absolute and matures, (b) each of the Borrower and
its Restricted Subsidiaries will not have incurred or intended to incur Debt
beyond its ability to pay such Debt (after taking into account the timing and
amounts of cash to be received by each of the Borrower and its Restricted
Subsidiaries and the amounts to be payable on or in respect of its liabilities,
and giving effect to amounts that could reasonably be received by reason of
indemnity, offset, insurance or any similar arrangement) as such Debt becomes
absolute and matures and (c) each of the Borrower and its Restricted
Subsidiaries will not have (and will have no reason to believe that it will have
thereafter) unreasonably small capital for the conduct of its business.
 
5.18 Taxpayer Identification Number.  The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.
 
                           ARTICLE VI.                                
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower covenants and agrees with the Lenders
that:

25516427                        -64-
 
 
 
 

--------------------------------------------------------------------------------

 
 
6.01 Financial Statements.  The Borrower will deliver to the Administrative
Agent and each Lender:
 
(a) within 90 days after the end of each fiscal year of the Borrower, its
audited Consolidated balance sheet and related statements of operations,
unitholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception) to the
effect that such Consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
 
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its Consolidated balance sheet and related
statements of operations, unitholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year prepared on a basis consistent with that used on Form
10-Q as required by the SEC, all certified by one of its Responsible Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
 
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
 
6.02 Certificates; Other Information.  The Borrower will deliver to the
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:
 
(a) simultaneously with the delivery of the financial statements referred to in
subsections (a) or (b) of Section 6.01, a copy of the certification signed by
the principal executive officer and the principal financial officer of the
General Partner (each, a “Certifying Officer”) as required by Rule 13A-14 under
the Securities Exchange Act of 1934 and a copy of the internal controls
disclosure statement by such Certifying Officers as required by Rule 13A-15
under the Securities Exchange Act of 1934 and Final Rules Release No. 33-8238 of
the SEC, each as included in the Borrower’s Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, for the applicable fiscal period;
 
(b) concurrently with any delivery of financial statements under subsections (a)
or (b) of Section 6.01, a Compliance Certificate of a Responsible Officer of the
General Partner (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 7.04(a), (b) and
(c) as of the end of such fiscal quarter;
 

25516427                        -65-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by, or required to
be filed by, the Borrower or any Subsidiary with the SEC, or any Governmental
Authority succeeding to any or all of the functions of the SEC, or with any
national securities exchange, or distributed by the Borrower to its unitholders
generally, as the case may be;
 
(d) by April 30 of each year, the Borrower shall furnish to the Administrative
Agent and to each Lender a Reserve Report and, if any Midstream Assets shall
have been acquired by the Borrower or any of its Restricted Subsidiaries, a
Midstream Assets Report, which such reports shall be dated as of the immediately
preceding December 31 and shall set forth (i) in the case of the Reserve Report,
the Proved Reserves attributable to all or substantially all of the Oil and Gas
Properties then owned by the Borrower and its Restricted Subsidiaries and
(ii) in the case of the Midstream Assets Report, those items as contemplated in
the definition of “Midstream Assets Report” for all of the Midstream Assets then
owned by the Borrower and its Restricted Subsidiaries, and in each case, the PV
attributable thereto;
 
(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may reasonably request;
 
(f) concurrently with any delivery of financial statements under subsections (a)
or (b) of Section 6.01, written notice of any changes in the Borrower’s hedging
arrangements since the date of the last such notice; and
 
(g) concurrently with (i) any notice of designation of an Unrestricted
Subsidiary or Restricted Subsidiary delivered under Section 6.12 and (ii) the
consummation by the Borrower or any Restricted Subsidiary of any Acquisition or
series of related Acquisitions or any Disposition or series of related
Dispositions, in each case involving assets with a fair market value in excess
of the Threshold Amount, a PV to Consolidated Indebtedness Compliance
Certificate setting forth reasonably detailed calculations demonstrating
compliance with Section 7.04(b) on such date after taking into effect such
designation, Acquisition or Disposition.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the



25516427                        -66-
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

Borrower shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by clauses (b) and (g) of Section 6.02 to the
Administrative Agent.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Co-Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Co-Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Co-Arranger shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
 
6.03 Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a) the occurrence of any Default;
 
(b) (i) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof or (ii) the commencement of any litigation or
proceeding affecting the Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws; in each case, that could reasonably be expected
to result in a Material Adverse Effect if adversely determined;
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
the Threshold Amount;

25516427                        -67-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d) any material change in accounting policies or financial reporting practices
by the Borrower or any Subsidiary, including without limitation, any
determination by the Borrower referred to in Section 2.10(b); and
 
(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower or such Subsidiary, as
applicable, has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
6.04 Existence; Conduct of Business.  The Borrower will, and will cause each of
its Restricted Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business except for any failure to maintain, preserve or qualify that could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit (i) any merger, consolidation, liquidation or
dissolution permitted under Section 7.03 or (ii) a termination of such
existence, good standing, rights licenses, permits, privileges and franchises of
any Restricted Subsidiary if Borrower determines in good faith that such
termination is in the best interest of Borrower and could not reasonably be
expected to have a Material Adverse Effect.
 
6.05 Payment of Obligations.  The Borrower will, and will cause each of its
Subsidiaries to pay its obligations, including Tax liabilities, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP.
 
6.06 Maintenance of Properties; Insurance.  The Borrower will, and will cause
each of its Restricted Subsidiaries to (a) keep and maintain all property,
material to the conduct of its business, in good working order and condition,
ordinary wear and tear excepted, except for any failure that could not
reasonably be expected to result in a Material Adverse Effect, (b) to operate,
develop and maintain its Oil and Gas Properties and facilities in accordance
with prudent industry standards and in conformity with all applicable Laws,
except for any failure that could not reasonably be expected to result in a
Material Adverse Effect, and (c) maintain, with financially sound and reputable
insurance companies who are not Affiliates of the Borrower, insurance in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.
 
6.07 Books and Records; Inspection Rights.  The Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities, as and to



25516427                        -68-
 
 
 
 

--------------------------------------------------------------------------------

 
 

the extent required in accordance with GAAP.  The Borrower will, and will cause
each of its Restricted Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided, however, that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.
 
6.08 Compliance with Laws.  The Borrower will, and will cause each of its
Subsidiaries to, comply with all Laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
6.09 Use of Proceeds.  The proceeds of the Credit Extensions will be used for
general corporate purposes not in contravention of any Law or of any Loan
Document.  No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the regulations
issued by the FRB, including Regulations T, U and X.
 
6.10 Operations.  The Borrower will cause the primary business of the Borrower
and its Restricted Subsidiaries, taken as a whole, to be the exploration,
production, development and operation of oil, natural gas and other liquid and
gaseous Hydrocarbons and the gathering, processing, transmission and marketing
of Hydrocarbons and activities related or ancillary thereto, including the
Acquisition and operation of any Midstream Assets.
 
6.11 Minimum Hedging.  The Borrower and its Restricted Subsidiaries shall at all
times maintain, Swap Contracts with Qualified Counterparties with respect to not
less than 50% of forecasted production (on an aggregate barrel of oil equivalent
basis) attributable to Oil and Gas Properties constituting PDP reserves
described in the most recent Reserve Report for all periods through December 31,
2014 and thereafter on a rolling basis of not less than two years or to the
Maturity Date.
 
6.12 Additional Guarantors; Designation of Unrestricted
Subsidiaries.  (a)  Unless designated as an Unrestricted Subsidiary in writing
to the Administrative Agent within 15 days after a Person becomes a Subsidiary
of the Borrower or any of its Restricted Subsidiaries, such Subsidiary shall be
classified as a Restricted Subsidiary.  The Borrower will notify the
Administrative Agent at the time that any Person becomes a Restricted Subsidiary
(including a newly formed or newly acquired Domestic Subsidiary not otherwise
designated as an Unrestricted Subsidiary), and promptly thereafter (and in any
event within 45 days), cause such Person to (i) become a Guarantor by executing
and delivering to the Administrative Agent a counterpart of the Guaranty or such
other document as the Administrative Agent shall reasonably deem appropriate for
such purpose and (ii) deliver to the Administrative Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and, if reasonably
requested by the Administrative Agent, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in sub-clause (i)),
all in form, content and scope reasonably satisfactory to the Administrative
Agent.

25516427                        -69-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) A Responsible Officer may designate any Subsidiary of the Borrower
(including any newly acquired or newly formed Subsidiary of the Borrower and a
Restricted Subsidiary but excluding any Guarantor) other than Operating Company
to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries (i) owns any Equity Interests or Indebtedness of, or holds any
Lien, other than Permitted Encumbrances, on any property of, the Borrower or any
Restricted Subsidiary of the Borrower, (ii) owns any Proved Reserves whose value
was included in the calculation of PV set forth in the Compliance Certificate or
PV to Consolidated Indebtedness Compliance Certificate, as applicable, most
recently delivered to the Administrative Agent in accordance with clauses (b) or
(g) of Section 6.02, or (iii) has any Indebtedness other than Non-Recourse
Debt.  A Responsible Officer may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided, however, that (iv) giving effect to such
designation shall not result in the occurrence and continuance of a Default and
(v) any Indebtedness of such Subsidiary shall not be secured by Liens at the
time of such designation except for Liens permitted by Section 7.02.  Any such
designation by a Responsible Officer shall be evidenced to the Administrative
Agent by promptly filing with the Administrative Agent a copy of the resolution
of a Responsible Officer giving effect to such designation and an officers’
certificate in form reasonably satisfactory to the Administrative Agent to the
effect that such designation complied with the foregoing provisions.
 
                        ARTICLE VII.                                
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower covenants and agrees with the Lenders
that on and after the Closing Date:
 
7.01 Indebtedness.  The Borrower will not, and will not permit any Restricted
Subsidiary to, incur Indebtedness except for:
 
(a) Indebtedness of Borrower and/or a Restricted Subsidiary in respect of
letters of credit that does not secure Indebtedness or obligations of an
Unrestricted Subsidiary;
 
(b) Indebtedness owed by the Borrower to a Restricted Subsidiary or by a
Restricted Subsidiary to the Borrower or to another Restricted Subsidiary;
 
(c) Indebtedness of a Person that becomes, by acquisition or merger, a
Restricted Subsidiary which Indebtedness existed prior to the time of such
acquisition or merger and was not incurred or created in contemplation of such
acquisition or merger;
 
(d) Indebtedness under the Loan Documents;
 
(e) Indebtedness secured by Liens permitted pursuant to Section 7.02, but only
to the extent of Indebtedness so permitted; and

25516427                         -70-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(f) other unsecured Indebtedness outstanding at such time for Borrower and all
Restricted Subsidiaries (but without duplication) in an aggregate amount not
exceeding twenty percent (20%) of the Aggregate Commitments at such time.
 
7.02 Liens.  The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
 
(a) Permitted Encumbrances;
 
(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Closing Date and set forth in Schedule 7.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only the
Indebtedness and other obligations which it secures on the Closing Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
 
(c) any Lien on any property or asset existing prior to the acquisition thereof
by the Borrower or any Subsidiary or on any property or asset of any Person that
becomes a Subsidiary after the Closing Date existing prior to the time such
Person becomes a Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Restricted Subsidiary,
and (iv) such Lien shall secure only the Indebtedness and other obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
 
(d) Liens created in connection with the acquisition, development, construction
or improvement by the Borrower or any Restricted Subsidiary of fixed or capital
assets; provided that (i) all Indebtedness secured by Liens permitted by this
clause does not exceed $25,000,000 in the aggregate outstanding at any time,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such development,
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, developing, constructing or improving such
fixed or capital assets and (iv) such Liens shall not apply to any property or
assets of the Borrower or any Restricted Subsidiary other than such fixed or
capital assets so acquired, developed, constructed or improved and other fixed
or capital assets that are developed or improved thereby or otherwise reasonably
related thereto (in the good faith determination of the Borrower) and working
capital assets related thereto (including but not limited to revenue from, and
insurance, condemnation, sale and other proceeds of, any such fixed or capital
assets); and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
 
(e) Liens securing obligations owing under this Agreement; and

25516427                        -71-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(f) Liens on deposits pursuant to any Swap Contract entered into by the Borrower
or any Restricted Subsidiary in the ordinary course of its business, not to
exceed $10,000,000 in the aggregate amount outstanding at any time.
 
7.03 Fundamental Changes.  (a)  The Borrower will not, and will not permit any
Restricted Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, including, for
the avoidance of doubt, a Default arising from the Borrower’s failure to be in
compliance with Section 7.04(b), (i) any Person may merge into the Borrower in a
transaction in which the surviving entity is the Borrower or (ii) any Subsidiary
may merge with any one or more other Subsidiaries or (iii) any Subsidiary of the
Borrower may merge or consolidate in connection with the consummation of any
Acquisition or Disposition that does not violate the other provisions of this
Agreement or any other Loan Document.
 
(b) The Borrower will not sell, transfer, lease or otherwise Dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the equity interests of the Guarantors
(in each case, whether now owned or hereafter acquired) other than to another
Guarantor.  The Borrower will not permit any Restricted Subsidiary to sell,
transfer, lease or otherwise Dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the equity interests of any Guarantor (in each case, whether now owned or
hereafter acquired) if the Borrower would be in breach of any covenant set forth
in Section 7.04 as a result of such Disposition.
 
7.04 Financial Covenants.  (a)  The Borrower will not permit, as of any
Determination Date, the ratio of PV to Consolidated Indebtedness on such date to
be less than 1.75 to 1.00.
 
(b) The Borrower shall not permit the Consolidated Leverage Ratio as of the last
day of any fiscal quarter of the Borrower to be greater than 3.50 to 1.00;
provided, that during an Acquisition Period, the maximum Consolidated Leverage
Ratio shall automatically be increased to 4.00 to 1.00.  At the end of such
Acquisition Period, the Consolidated Leverage Ratio will automatically revert to
3.50 to 1.00 without any further action required to be taken by the
Administrative Agent, L/C Issuer, any Lender or Borrower.  Notwithstanding
anything to the contrary contained herein, any failure by the Borrower to be in
compliance with the requirements of this clause (b) of Section 7.04 shall not
(and may not) be remedied by a change in the Consolidated Leverage Ratio upon
election by the Borrower of an Acquisition Period.
 
7.05 Investments, Loans, Advances and Guarantees.  (a)  The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, make any loans or
advances to, Guarantee any obligations of, or make any Investment or any other
interest in, any Unrestricted Subsidiaries except that the Borrower or any
Restricted Subsidiaries may make loans or advances to, or Investments or other
interests in Unrestricted Subsidiaries in an aggregate principal amount not to
exceed $40,000,000 at any one time outstanding.
 
(b) Except as permitted under Section 7.01(b)(iv), no Restricted Subsidiary
shall Guarantee Indebtedness of the Borrower unless it shall have previously or
concurrently therewith



25516427                        -72-
 
 
 
 

--------------------------------------------------------------------------------

 
 

Guaranteed the obligations under the Loan Documents on at least an equal and
ratable basis with such Indebtedness of the Borrower, by execution and delivery
of a Guaranty and other required documents in accordance with Section 6.12(a).
 
7.06 Swap Contracts.  The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, enter into any Swap Contract, except (a) Swap
Contracts entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual or projected exposure (other than those in
respect of Equity Interests of the Borrower or any of its Subsidiaries) as long
as on any date, the aggregate notional volume corresponding to all outstanding
commodity forwards, swaps or collars or other similar hedging instruments from
an economic and risk profile, but excluding volumes corresponding to puts,
floors and other options that are purchased not in conjunction with any other
Swap Contract, executed by the Borrower and its Restricted Subsidiaries does not
exceed 90% of reasonably forecasted production (on an aggregate barrel of oil
equivalent basis) attributable to Oil and Gas Properties and Midstream Assets of
the Borrower and its Restricted Subsidiaries (inclusive of those Oil and Gas
Properties and Midstream Assets to be acquired by the Borrower and its
Restricted Subsidiaries pursuant to executed purchase agreements) constituting
Proved Reserves, (b) Swap Contracts entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or Investment of the Borrower or any Restricted
Subsidiary and (c) other Swap Contracts permitted under the risk management
policies approved by the General Partner’s Board of Directors from time to time
as long as such other Swap Contracts do not violate the limitations on Swap
Contracts set forth in clauses (a) and (b) of this Section 7.06 and are entered
into in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, Investments, assets, or property
held or reasonably anticipated by the Borrower and its Subsidiaries, and not for
purposes of speculation or taking a “market view.”
 
7.07 Transactions with Affiliates.  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) the Material Contracts existing on the  Closing Date with
any Affiliates and the transactions contemplated by those Material Contracts,
(b) transactions in the ordinary course of business on customary terms, (c) any
transaction (including an Acquisition or Disposition) that is, or by operation
of the Partnership Agreement is deemed to be, fair and reasonable to the
Borrower, (d) long-term incentive plans and similar compensatory plans for
officers, directors and employees of the General Partner, Pioneer or Pioneer’s
Subsidiaries and indemnification agreements and arrangements for the benefit of
directors and officers of the General Partner, Pioneer or Pioneer’s
Subsidiaries, in each case, as approved or adopted by the General Partner in
compliance with the Partnership Agreement and (e) transactions between or among
the Borrower and its wholly-owned Restricted Subsidiaries not involving any
other Affiliate.
 
7.08 Restrictive Agreements.  The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any Contractual Obligation (other than this Agreement or any
other Loan Documents) that prohibits, restricts or imposes any condition upon
the ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any shares of its Equity Interests or to make or repay loans



25516427                        -73-
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

or advances to the Borrower or any other Restricted Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Restricted Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Closing Date identified on Schedule 7.08 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder and (iv) the foregoing shall not apply to customary
restrictions or conditions existing in any agreement relating to Indebtedness of
a Person that becomes, by acquisition or merger, a Subsidiary of the Borrower or
on acquired assets in effect at the time such Person becomes a Subsidiary of the
Borrower or such assets are acquired, so long as such agreement was not entered
into in contemplation of such Person becoming a Subsidiary of the Borrower and
such restrictions or conditions will not materially impair the ability of the
Borrower to pay its Indebtedness and other obligations hereunder.
 
7.09 Restricted Payments.  The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that
 
(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;
 
(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common Equity Interests of such
Person; and
 
(c) so long as (i) no Event of Default shall have occurred and be continuing at
the time or would result therefrom, and (ii) the Borrower is in compliance with
Section 7.04 prior to and after giving effect thereto, the Borrower may declare
and make quarterly cash distributions to its partners in accordance with the
Partnership Agreement of “Available Cash” as such term is defined in the
Partnership Agreement.
 
7.10 Negative Pledge.  The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any Contractual Obligation (other than this Agreement, any other Loan
Document, Swap Contracts and agreements governing Indebtedness permitted under
Section 7.01(f)) that requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person or
that limits the ability of the Borrower or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; provided,
however, that this Section shall not prohibit any such Contractual Obligation
incurred or provided in favor of any holder of any Lien permitted under Section
7.02 solely to the extent any such Contractual Obligation relates to the
property encumbered by such Lien.
 
7.11 Tax Status as Partnership; Organizational and Material Contracts.  The
Borrower shall not alter its status as a partnership for purposes of United
States Federal income taxes.  The Borrower



25516427                        -74-
 
 
 
 

--------------------------------------------------------------------------------

 
 

shall not, and shall not permit any Restricted Subsidiary to, enter into or
permit any amendment, modification, or waiver of any provision or material right
or obligation of any Person under, or termination of (a) the Partnership
Agreement or any other Organization Document other than as may be required to
consummate any transaction or activity not prohibited by the terms of this
Agreement and the other Loan Documents, including without limitation, the
merger, consolidation, liquidation, or dissolution of a Subsidiary not
prohibited by Section 7.03, or (b) any Material Contract, in each case, if such
amendment, modification, waiver or termination could reasonably be expected to
have a Material Adverse Effect.
 
                  ARTICLE VIII.                                
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment.  The Borrower or any other Loan Party shall fail to pay (i) any
amount of principal of any Loan or any L/C Obligation when and as the same shall
become due and payable, whether at due date thereof or at a date fixed for
prepayment thereof or otherwise, or (ii) any interest on any Loan or any fee or
any other amount (other than an amount referred to in sub-clause (i) of this
clause (a)) payable under this Agreement, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
days; or
 
(b) Representations and Warranties.  Any representation or warranty made or
deemed made by or on behalf of the Borrower or any other Loan Party in or in
connection with this Agreement, any Guaranty or other Loan Document, or any
amendment or modification hereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement, any Guaranty or other Loan Document, or
any amendment or modification hereof or thereof or any waiver hereof or thereof,
shall prove to have been incorrect in any material respect when made or deemed
made and either (1) a Responsible Officer of Borrower had actual knowledge that
such representation or warranty was false or incorrect in a material respect
when made or (2) if no Responsible Officer had such knowledge, such
representation or warranty shall continue to be false or incorrect in any
material respect thirty (30) Business Days after the earlier of a Responsible
Officer of Borrower obtaining actual knowledge thereof or written notice thereof
shall have been sent to Borrower by Administrative Agent or by any Lender; or
 
(c) Specific Covenants.  The Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 6.03, Section 6.04 (with
respect to the Borrower’s or any Guarantor’s existence), or Section 6.09 or in
Article VII; or
 
(d) Other Defaults.  The Borrower or any other Loan Party shall fail to observe
or perform any covenant, condition or agreement contained in this Agreement or
any Subsidiary Guaranty or any other Loan Document (other than those specified
in clause (a) or (c) of this Section 8.01), and such failure shall continue
unremedied for a period of thirty days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender); or

25516427                        -75-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Cross-Default.  (i) The Borrower or any Restricted Subsidiary shall fail to
make any payment of principal or interest in respect of any Material
Indebtedness (other than in respect of any Swap Contract), when and as the same
shall become due and payable and such failure continues beyond any applicable
period of grace provided therefor or any event or condition occurs that results
in any Material Indebtedness (including in respect of any Swap Contract)
becoming due and payable prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness (other than in
respect of any Swap Contract) or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due and payable, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, and such event or condition continues beyond any applicable period of
grace provided therefor, provided that this clause (e) shall not apply to
secured Indebtedness that becomes due and payable as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness to the
extent such Indebtedness is paid when due and payable; or (ii) any event or
condition occurs of the type customarily included as an event of default under
International Swap Dealers Association master agreements (with respect to which
the Borrower or any Restricted Subsidiary is the defaulting party) that results
in the holder or holders of any Material Indebtedness under a Swap Contract
declaring an early termination date or such Material Indebtedness otherwise
becoming due and payable prior to its scheduled maturity; or
 
(f) Insolvency Proceedings, Etc.  (i) An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (A) liquidation,
reorganization or other relief in respect of the Borrower or any Restricted
Subsidiary or its debts, or of a substantial part of its assets, under any
Debtor Relief Law now or hereafter in effect or (B) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Restricted Subsidiary or for a substantial part of its
assets under any Debtor Relief Law relating to any such Person, and, in any such
case, such appointment, proceeding or petition shall continue undischarged for
60 calendar days, or an order or decree approving or ordering any of the
foregoing shall be entered; or (ii) the Borrower or any Restricted Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Debtor Relief Law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
sub-clause (i) of this clause (f), (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Restricted Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; or (ii) The Borrower or any Restricted Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged for 60 calendar days;
or any proceeding under any Debtor Relief Law relating to any such Person or to
all or any material part of its property is instituted without the consent of
such Person and continues undismissed for 60 calendar days, or an order for
relief is entered in any such proceeding; or

25516427                        -76-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(g) Inability to Pay Debts; Attachment.  (i) The Borrower or any Restricted
Subsidiary becomes unable, or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
 
(h) Judgments.  One or more judgments for the payment of money in an aggregate
amount in excess of the Threshold Amount shall be rendered against the Borrower,
any Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any material domestic assets of the Borrower or
any Restricted Subsidiary to enforce any such judgment; or
 
(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, in the opinion of the Required Lenders, when taken
together with all other ERISA Events that have occurred, has resulted or could
reasonably be expected to result in a Material Adverse Effect, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or
 
(j) Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
 
(k) Change of Control.  A Change of Control shall occur.
 
8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
 
(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

25516427                        -77-
 
 
 
 

--------------------------------------------------------------------------------

 
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
                          ARTICLE IX.                                
 
ADMINISTRATIVE AGENT
 
9.01 Appointment and Authority.  Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.
 
9.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03 Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

25516427                        -78-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
9.05 Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent



25516427                        -79-
 
 
 
 

--------------------------------------------------------------------------------

 

and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
 
9.06 Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
9.07 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

25516427                       -80-
 
 
 
 

--------------------------------------------------------------------------------

 
 
9.08 No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Joint Bookrunners, Co-Arrangers, Syndication Agent or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
 
9.09 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
9.10 Guaranty Matters.  The Lenders and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted hereunder.  Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

25516427                        -81-
 
 
 
 

--------------------------------------------------------------------------------

 
 
                             ARTICLE X.                                
 
MISCELLANEOUS
 
10.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
 
(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;
 
(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate even if the effect of such amendment would be to reduce the
interest rate on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
 
(d) change Section 2.13 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or
 
(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or
 
(f) release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or

25516427                        -82-
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender and any waiver, amendment, or modification requiring the consent
off all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders will require the consent of
such Defaulting Lender.
 
10.02 Notices; Effectiveness; Electronic Communication.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

25516427                        -83-
 
 
 
 

--------------------------------------------------------------------------------

 
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
(d) Change of Address, Etc.  Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side



25516427                        -84-
 
 
 
 

--------------------------------------------------------------------------------

 
 

 Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
 
(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
10.03 No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents1 against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in
 
__________
1 If there are other agreements executed in connection with the Credit Agreement
that are not included in the definition of "Loan Documents," be sure to include
a reference to those agreements here.  Also, ensure that that no other Loan
Document contains any provision that is inconsistent with this paragraph.



25516427                        -85-
 
 
 
 
 

--------------------------------------------------------------------------------

 

addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.2
 
10.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable documented
out-of-pocket expenses incurred by the Administrative Agent, the Co-Arrangers
and their Affiliates (including the reasonable documented fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the L/C Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the


__________
2 BANK OF AMERICA PREFERENCE OR POLICY.  Do not make any material alteration to
this paragraph without the approval of the Legal Department. 
 

25516427                        -86-
 
 
 
 

--------------------------------------------------------------------------------

 

foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

25516427                        -87-
 
 
 
 

--------------------------------------------------------------------------------

 
 
10.05 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
10.06 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

25516427                        -88-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;
 
(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment; and
 
(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

25516427                        -89-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(v) No Assignment to Borrower.  No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such



25516427                        -90-
 
 
 
 

--------------------------------------------------------------------------------

 
 

Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(g) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h) Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America



25516427                        -91-
 
 
 
 

--------------------------------------------------------------------------------

 
 

may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as L/C
Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements reasonably satisfactory to
Bank of America to effectively assume the obligations of Bank of America with
respect to such Letters of Credit.
 
10.07 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(c), (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (iii) to its advisors
(other than its accountants and legal counsel), (iv) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (v) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (vi) to a nationally recognized rating agency that requires
access to information regarding the Borrower, the Loans and Loan Documents in
connection with ratings issued with respect to an Approved Fund, (g) with the
consent of the Borrower or



25516427                        -92-
 
 
 
 

--------------------------------------------------------------------------------

 
 
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
10.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the



25516427                        -93-
 
 
 
 

--------------------------------------------------------------------------------

 
 
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.  To the extent that Chapter 303 of the Texas Finance Code
is relevant for the purpose of determining the Maximum Rate applicable to a
Lender, such Lender elects to determine the applicable rate ceiling under such
Chapter by the weekly ceiling from time to time in effect.  Chapter 346 of the
Texas Finance Code does not apply to the Borrower’s obligations hereunder.
 
10.10 Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
10.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.13 Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, if any Lender gives a notice pursuant to Section 3.02, if any Lender is a
Defaulting Lender, if any Lender fails



25516427                        -94-
 
 
 
 

--------------------------------------------------------------------------------

 
 

to consent to a requested amendment, waiver, consent or modification as
contemplated by Section 10.01 with respect to any Loan Document that requires
the consent of each Lender, or each Lender affected thereby, and that has
already been approved by the Required Lenders, or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
 
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
 
(d) in connection with any such replacement, if any such Defaulting Lender does
not execute and deliver to the Administrative Agent a duly executed Assignment
and Assumption reflecting such replacement within ten (10) Business Days of the
date on which the assignee Lender executes and delivers such Assignment and
Assumption to such Defaulting Lender, then such or Defaulting Lender, other than
any Lender that qualifies as an Defaulting Lender solely as a result of such
Lender, or the entity that Controls such Lender, becoming subject to a
proceeding under any Debtor Relief Law, shall be deemed to have executed and
delivered such Assignment and Assumption without any action on the part of the
Defaulting Lender; and
 
(e) such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14 Governing Law; Jurisdiction; Etc.
 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.
 
(b) SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF TEXAS AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF TEXAS,



25516427                        -95-
 
 
 
 

--------------------------------------------------------------------------------

 
 

AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

25516427                        -96-
 
 
 
 

--------------------------------------------------------------------------------

 
 
10.16 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i)(A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Co-Arrangers, are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Co-Arrangers, on the other hand, (B) each of the Borrower and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii)(A) the Administrative Agent and the Co-Arrangers each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any of the Co-Arrangers has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Co-Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor any of the Co-Arrangers has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent and the Co-Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
10.17 USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
 
10.18 No Liability of General Partner.  The Administrative Agent and the Lenders
agree for themselves and their respective successors and assigns, including any
subsequent holder of any Note, that no claim against the Borrower or its
Subsidiaries under this Agreement or under any other Loan Document shall be made
against General Partner, and that no judgment, order or execution entered in any
suit, action or proceeding, whether legal or equitable, on this Agreement or on
any other Loan Document shall be obtained or enforced against General Partner or
its assets for the purpose of obtaining satisfaction and payment of amounts owed
under this Agreement or any other Loan Document.  Nothing in this Section 10.18,
however, shall be construed so as to prevent the Administrative Agent, any
Lender or any other holder of any Note from commencing any action, suit or
proceeding with respect to, or causing legal papers to be served upon, General
Partner for the purpose of (a) obtaining jurisdiction over the Borrower or its
Subsidiaries or (b) obtaining judgment, order or execution against General
Partner arising out



25516427                        -97-
 
 
 
 

--------------------------------------------------------------------------------

 
 

of any fraud or intentional misrepresentation by General Partner in connection
with the Loan Documents or for the recovery of moneys received by General
Partner in violation of this Agreement or any other Loan Document.
 
10.19 Swap Contracts and Guaranty.  The benefit of the Guaranty shall also
extend to and be available to those Lenders or their Affiliates which are
counterparties to any Swap Contract with the Borrower or any of its Restricted
Subsidiaries on a pro rata basis in respect of any obligations of any Loan Party
which arise under any such Swap Contract while such Person or its Affiliate is a
Lender.  No Lender or any Affiliate of a Lender shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such Swap Contracts.
 
10.20 Amendment and Restatement.  This Agreement shall be deemed to restate and
amend the Existing Credit Agreement in its entirety, and all of the terms and
provisions hereof shall supersede the terms and conditions thereof.  The parties
hereto further agree that this Agreement and the Credit Extensions shall serve
to extend, renew and continue, but not to extinguish or novate, the “Credit
Extensions” under the Existing Credit Agreement and the corresponding promissory
notes and to amend, restate and supersede, but not to extinguish or cause to be
novated the Indebtedness under, the Existing Credit Agreement.  The Borrower
hereby agrees that, upon the effectiveness of this Agreement, the “Loans” made
and outstanding under the Existing Credit Agreement and all accrued and unpaid
interest thereon shall be deemed to be Loans outstanding under this Agreement
and any Letters of Credit outstanding under the Existing Credit Agreement, if
any, shall be deemed to be issued and outstanding as Letters of Credit
hereunder.
 
10.21 Assignment and Reallocation of Commitments, Etc.  On the Closing Date,
each of the lenders under the Existing Credit Agreement (each, an “Existing
Lender”) hereby sells, assigns, transfers and conveys to the Lenders hereto, and
each of the Lenders hereto hereby purchases and accepts, so much of the
aggregate commitments under, and loans and participations in letters of credit
outstanding under, the Existing Credit Agreement such that, immediately after
giving effect to the effectiveness of this Agreement (including any increase of
the commitments effectuated hereby), the Applicable Percentage of each Lender to
this Agreement and the portion of the relevant Commitment of each Lender, shall
be as set forth on Schedule 2.01 hereto (it being understood that if any Letters
of Credit are outstanding under the Existing Credit Agreement as of the Closing
Date of this Agreement, then each of the Lenders shall have purchased and
accepted from the Existing Lenders, a participation in such outstanding Letters
of Credit based on its respective Applicable Percentage).  The foregoing
assignments, transfers and conveyances are without recourse to any Existing
Lender and without any warranties whatsoever by the Administrative Agent, the
Issuer or any Existing Lender as to title, enforceability, collectability,
documentation or freedom from liens or encumbrances, in whole or in part, other
than that the warranty of any such Existing Lender that it has not previously
sold, transferred, conveyed or encumbered such interests.  The Existing Lenders
and the Lenders shall, if appropriate, make all appropriate adjustments in
payments under the Existing Credit Agreement, the “Notes” and the other “Loan
Documents” thereunder for periods prior to the adjustment date among themselves,
but in no event shall any such adjustment of Eurodollar Rate Loans
(a) constitute a payment or prepayment of all or a portion of any Eurodollar
Rate Loans or (b) entitle any Lender to any reimbursement under Section 3.05
hereof.

25516427                        -98-
 
 
 
 

--------------------------------------------------------------------------------

 
 
10.22 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.





25516427                        -99-
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


 

 
PIONEER SOUTHWEST ENERGY
 
PARTNERS L.P.
        By:   Pioneer Natural Resources GP LLC, its general  
 
 partner        
By:
/s/ Richard P.
Dealy                                                                             
 
Name:
Richard P. Dealy
 
Title:
Executive Vice President and Chief
   
Financial Officer

 
 
 
 
S-1


 
 
 

--------------------------------------------------------------------------------

 

 





 
BANK OF AMERICA, N.A., as
 
Administrative Agent
       
By:
/s/ Ronald E.
McKaig                                                                          
 
Name:
Ronald E. McKaig
 
Title:
Managing Director



 
 
 

USActive 25516427.8

S-2

 


 



 
 
 

--------------------------------------------------------------------------------

 

 





 
BANK OF AMERICA, N.A., as a Lender, L/C
 
Issuer and Swing Line Lender
       
By:
/s/ Ronald E.
McKaig                                                                          
 
Name:
Ronald E. McKaig
 
Title:
Managing Director

 
 



USActive 25516427.8

S-3


 
 
 
 

--------------------------------------------------------------------------------

 

 





 
WELLS FARGO BANK, N.A., as Syndication
 
Agent and a Lender
       
By:
/s/ David C.
Brooks                                                                             
 
Name:
David C. Brooks
 
Title:
Director



 
 
 

25516427

S-4




 
 
 

--------------------------------------------------------------------------------

 

 





 
BMO HARRIS FINANCING, INC., as a Lender
           
By:
/s/ Kevin
Utsey                                                                                  
 
Name:
Kevin Utsey
 
Title:
Director



 
 
 

25516427

S-5

 
 
 
 

--------------------------------------------------------------------------------

 

 





 
CITIBANK, N.A., as Co-Documentation Agent
 
and a Lender
       
By:
/s/ John F.
Miller                                                                                
 
Name:
John F. Miller
 
Title:
Attorney-in-Fact



 

25516427

S-6





 
 
 

--------------------------------------------------------------------------------

 

 





 
BANK OF MONTREAL, as Co-Documentation
 
Agent
       
By:
/s/ Kevin
Utsey                                                                                   
 
Name:
Kevin Utsey
 
Title:
Director



 
 

25516427

S-7

 
 
 
 

--------------------------------------------------------------------------------

 

 





 
THE BANK OF TOKYO-MITSUBISHI UFJ,
 
LTD., as a Lender
       
By:
/s/ Maria
Ferradas                                                                             
 
Name:
Maria Ferradas
 
Title:
Vice President



 
 

USActive 25516427.8

S-8

 

 
 
 
 

--------------------------------------------------------------------------------

 

 





 
DEUTSCHE BANK AG NEW YORK
 
BRANCH, as a Lender
       
By:
/c/ Virginia
Cosenza                                                                            
 
Name:
Virginia Cosenza
 
Title:
Vice President
       
By:
/s/ Ming K.
Chu                                                                                  
 
Name:
Ming K. Chu
 
Title:
Vice President



 
 

25516427

S-9



 
 
 

--------------------------------------------------------------------------------

 

 





 
DNB BANK ASA, GRAND CAYMAN
 
BRANCH, as a Lender
       
By:
/s/ Evan
Uhlick                                                                                  
 
Name:
Evan Uhlick
 
Title:
Vice President
       
By:
/s/ Andrea
Ozbolt                                                                              
 
Name:
Andrea Ozbolt
 
Title:
Vice President



 
 

25516427

S-10


 
 
 
 

--------------------------------------------------------------------------------

 

 





 
JPMORGAN CHASE BANK, N.A., as a Lender
           
By:
/s/ Muhammad
Hasan                                                                     
 
Name:
Muhammad Hasan
 
Title:
Vice President



 

25516427

S-11

 
 
 
 

--------------------------------------------------------------------------------

 

 





 
ROYAL BANK OF CANADA, as a Lender
           
By:
/s/ Jay T.
Sartain                                                                              
 
Name:
Jay T. Sartain
 
Title:
Authorized Signatory



 

25516427

S-12



 
 
 
 

--------------------------------------------------------------------------------

 

 





 
THE ROYAL BANK OF SCOTLAND plc,
 
as a Lender
       
By:
/s/ Brian D.
Williams                                                                      
 
Name:
Brian D. Williams
 
Title:
Authorized Signatory



 

USActive 25516427.8

S-13

 

 
 
 
 

--------------------------------------------------------------------------------

 

 





 
TORONTO DOMINION (TEXAS) LLC,
 
as a Lender
       
By:
/s/ Kelly
Hundal                                                                            
 
Name:
Kelly Hundal
 
Title:
Authorized Signatory



 

25516427

S-14

 



 
 
 

--------------------------------------------------------------------------------

 

 





 
USB LOAN FINANCE LLC, as a Lender
           
By:
/s/ Irja R.
Otsa                                                                            
 
Name:
Irja R. Otsa
 
Title:
Associate Director
       
By:
/s/ Mary E.
Evans                                                                     
 
Name:
Mary E. Evans
 
Title:
Associate Director



 

25516427

S-15



 

 
 
 

--------------------------------------------------------------------------------

 

 





 
U.S. BANK NATIONAL ASSOCIATION, as a
 
Lender
       
By:
/s/ Daria
Mahoney                                                                  
 
Name:
Daria Mahoney
 
Title:
Vice President



 

25516427

S-16







 
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 2.01
 


 


 
COMMITMENTS
 
 
AND APPLICABLE PERCENTAGES
 
Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$ 28,500,000.00
9.500000000%
Wells Fargo Bank, N.A.
$ 28,500,000.00
9.500000000%
BMO Capital Markets Financing, Inc.
$ 24,750,000.00
8.250000000%
Citibank, N.A.
$ 24,750,000.00
8.250000000%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$ 21,500,000.00
7.166666667%
Deutsche Bank AG, New York Branch
$ 21,500,000.00
7.166666667%
DNB Bank ASA, Grand Cayman Branch
$ 21,500,000.00
7.166666667%
JPMorgan Chase Bank, N.A.
$ 21,500,000.00
7.166666667%
Royal Bank of Canada
$ 21,500,000.00
7.166666667%
The Royal Bank of Scotland plc
$ 21,500,000.00
7.166666667%
Toronto Dominion (TEXAS) LLC
$ 21,500,000.00
7.166666667%
UBS Loan Finance LLC
$ 21,500,000.00
7.166666667%
U.S. Bank National Association
$ 21,500,000.00
7.166666667%
 
Total
$ 300,000,000.00
100.000000000%




USActive
25516427.11                                                                                                                  
  Schedule 2.01
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 5.06
 
DISCLOSURE MATTERS
 


 
None
 
 

 



USActive
25516427.11                                                                                                               
  Schedule 5.06
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 5.12
 
SUBSIDIARIES AND
 
OTHER EQUITY INVESTMENTS
 
Part (a).                      Subsidiaries.
 
I.  Restricted Subsidiaries
 
Equity Interests Held by Borrower:


Name of Subsidiary
State of
Formation or
Organization
Percentage of
Equity
Interests Held
Nature of Business
Pioneer Southwest Energy
Partners USA LLC
Delaware
(converted
from Texas)
100%
Operating subsidiary of the
Borrower
PSE Finance Corporation
Delaware
100%
Inactive subsidiary

 
Equity Interests Held by Pioneer Southwest Energy Partners USA LLC and PSE
Finance Corporation:  None
 
II.  Unrestricted Subsidiaries:  None
 
Part (b).                      Other Equity Investments.
 
None.



USActive
25516427.11                                                                                                                
  Schedule 5.12
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 5.14
 
GAS IMBALANCES
 
None
 







USActive
25516427.11                                                                                                              
  Schedule 5.14
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 5.15
 
MARKETING AGREEMENTS
 


 
None
 

 



USActive
25516427.11                                                                                                                 
  Schedule 5.15
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 7.02
 
EXISTING LIENS
 


 
None
 
 
 

 

USActive
25516427.11                                                                                                                
  Schedule 7.02
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 7.08
 
EXISTING RESTRICTIVE AGREEMENTS
 


 
None
 
 

 

USActive
25516427.11                                                                                                              
  Schedule 7.08
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 10.02
 
ADMINISTRATIVE AGENT’S OFFICE;
 
CERTAIN ADDRESSES FOR NOTICES
 
BORROWER:
 
Pioneer Southwest Energy Partners L.P.
5205 N. O’Connor Blvd., Suite 200
Irving, Texas 75039
Attention:  Richard P. Dealy
Telephone:  972-969-4054
Telecopier:  972-969-3572
Electronic Mail: rich.dealy@pxd.com
Website Address:  www.pioneersouthwest.com
U.S. Taxpayer Identification Number: 26-0388421
 
ADMINISTRATIVE AGENT:
 
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
Bank of America Plaza
901 Main Street, 14th Floor
Dallas, TX 75202-3714
Attention:  Ms. Tonya Parker
Telephone:  (214) 209-2133
Facsimile:   (214) 290-9438:
Electronic Mail:  tonya.r.parker@bankofamerica.com
Account No.:  1292000883
Ref:  Pioneer Southwest Energy Partners - Tonya Parker
ABA# 026009593
 
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management Officer
901 Main Street, 14th Floor
Mail Code:  TX1-492-14-11
Dallas, TX 75202-3714
Attention:  Renita Cummings
Telephone:  (214) 209-4130
Telecopier:  (214) 290-8371
Electronic Mail:  renita.m.cummings@bankofamerica.com
 

25516427 

-1-

Schedule 10.02


 
 

--------------------------------------------------------------------------------

 
 
L/C ISSUER:
Bank of America, N.A.
Trade Operations
1000 West Temple Street, 7th Floor
Mail Code:  CA9-705-05
Los Angeles, CA 90012-1514
Attention: Bolivar Carrillo
Telephone:  (213) 481-7842
Telecopier:  (213) 457-8841
Electronic Mail:  bolivar.carrillo@bankofamerica.com
 
SWING LINE LENDER:
Bank of America, N.A.
Bank of America Plaza
901 Main Street, 14th Floor
Dallas, TX 75202
Attention:  Ms. Tonya Parker
Telephone:  (214) 209-2133
Facsimile:   (214) 290-9438:
Electronic Mail:  tonya.r.parker@bankofamerica.com
Account No.:  1292000883
Ref:  Pioneer Southwest Energy Partners - Tonya Parker
ABA# 026009593
 



25516427

-2-

Schedule 10.02
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
FORM OF COMMITTED LOAN NOTICE
 
Date:  ___________, _____
 
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March __, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Pioneer Southwest Energy
Partners L.P., a Delaware limited partnership (the “Borrower”), the Lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender, Wells Fargo Bank, N.A., as Syndication Agent, and
Merrill Lynch, Pierce, Fenner & Smith, Incorporated and Wells Fargo Securities,
LLC, as Joint Lead Arrangers and Bookrunners.  Bank of Montreal and Citibank,
N.A., as Co-Documentation Agents.
 
The undersigned hereby requests (select one):
 
o  A Borrowing of Committed
Loans                                                           o   A conversion
or continuation of Loans
 
 
1.
On _________________________________ (a Business Day).

 
 
2.
In the amount of $_______________.

 
 
3.
Comprised of ___________________.

 
 
[Type of Committed Loan requested]

 
 
4.
For Eurodollar Rate Loans:  with an Interest Period of ___ months.

 
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
 

25516427

A-1

Form of Committed Loan Notice

 

 
 
 

--------------------------------------------------------------------------------

 





 

 
PIONEER SOUTHWEST ENERGY
 
PARTNERS L.P.
        By:   Pioneer Natural Resources GP LLC, its general  
 
 partner        
By:
                                                                                                  
 
Name:
   
Title:
       



 
 

 

25516427

A -2

Form of Committed Loan Notice

 



 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
FORM OF SWING LINE LOAN NOTICE
 
Date:  ___________, _____
 
 
To:
Bank of America, N.A., as Swing Line Lender

 
 
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March __, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Pioneer Southwest Energy
Partners L.P., a Delaware limited partnership (the “Borrower”), the Lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender, Wells Fargo Bank, N.A., as Syndication Agent, and
Merrill Lynch, Pierce, Fenner & Smith, Incorporated and Wells Fargo Securities,
LLC, as Joint Lead Arrangers and Bookrunners.  Bank of Montreal and Citibank,
N.A., as Co-Documentation Agents.
 
The undersigned hereby requests a Swing Line Loan:
 
 
1.
On ________________________ (a Business Day).

 
 
2.
In the amount of $______________.

 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.




 

 
PIONEER SOUTHWEST ENERGY
 
PARTNERS L.P.
        By:   Pioneer Natural Resources GP LLC, its general  
 
 partner        
By:
                                                                                                
 
Name:
   
Title:
       



 

25516427

B-1

Form of Swing Line Loan Notice

 


 
 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT C
 
FORM OF NOTE
 
_________________
 
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit Agreement, dated as of March __, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing
Line Lender, Wells Fargo Bank, N.A., as Syndication Agent, and Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Wells Fargo Securities, LLC, as Joint
Lead Arrangers and Bookrunners.  Bank of Montreal and Citibank, N.A., as
Co-Documentation Agents.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
 
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
 



25516427

C-1

Form of Note

 
 
 

--------------------------------------------------------------------------------

 

 
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.





 
PIONEER SOUTHWEST ENERGY
 
PARTNERS L.P.
        By:   Pioneer Natural Resources GP LLC, its general  
 
 partner        
By:
                                                                                                           
 
Name:
   
Title:
       





 
LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of
Loan Made
Amount of
Loan Made
End of
Interest
Period
Amount of
Principal or
Interest
Paid This
Date
Outstanding
Principal
Balance
This Date
Notation
Made By
                                                                               
                                                                               
                                                                               
           



 

25516427

C-2

Form of Note

 

 
 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT D
 
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:  ____ ,
 
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March __, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Pioneer Southwest Energy
Partners L.P., a Delaware limited partnership (the “Borrower”), the Lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender, Wells Fargo Bank, N.A., as Syndication Agent, and
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo Securities,
LLC, as Joint Lead Arrangers and Bookrunners.  Bank of Montreal and Citibank,
N.A., as Co-Documentation Agents.
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ________________________ of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.
 
 

25516427

D-1

Form of Compliance Certificate

 
 
 

--------------------------------------------------------------------------------

 

 
 
3.           A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and
 
[select one:]
 
[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
 
--or--
 
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
 
4.           The representations and warranties of the Borrower contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.04 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.
 
5.           The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Certificate.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of _______________, __________.


 

 
PIONEER SOUTHWEST ENERGY
 
PARTNERS L.P.
       
By:
  Pioneer Natural Resources GP LLC, its general       partner        
By:
                                                                                                               
   
Name:
   
Title:
       



 
 
 

25516427

D-2

Form of Compliance Certificate

 
 
 
 

--------------------------------------------------------------------------------

 

 
For the Quarter/Year ended ___________________(“Statement Date”)
 
SCHEDULE 1
 
to the Compliance Certificate
 
($ in 000’s)
 
 


I.
Section 7.04 (a) – PV to Consolidated Indebtedness Ratio.
       
A.
PV at Statement Date:
         
1.  PV relating to Proved Reserves
$
__________
     
2.  PV related to Midstream Assets
$
__________
     
PV (Line II.A.1 + Line II.A.2):
$
__________
   
B.
Consolidated Indebtedness at Statement Date:
$
__________
   
C.
PV to Consolidated Indebtedness Ratio (Line III.A ¸ Line III.B):
 
______ to 1
   
D.
Minimum Required PV to Consolidated Indebtedness Ratio:
 
1.75 to 1
             
II.
Section 7.04 (b) – Consolidated Leverage Ratio.
       
A.
Consolidated Indebtedness at Statement Date:
$
__________
   
B.
Consolidated Adjusted EBITDAX for Subject Period (Line I.A.):
$
__________
   
C.
Consolidated Leverage Ratio (Line III. A ¸ Line III.B):
 
______ to 1
   
D.
Maximum Permitted Consolidated Leverage Ratio
 
[3.50 to 1]3
             



 


___________________
3      If Compliance Certificate is being submitted during an Acquisition
Period, note such fact and revise Maximum Permitted Consolidated Leverage Ratio
to read 4.00 to 1.
 
 

25516427

D-3

Form of Compliance Certificate

 

 
 

 
 
 

--------------------------------------------------------------------------------

 

 
For the Quarter/Year ended ___________________(“Statement Date”)
 
SCHEDULE 2
 
to the Compliance Certificate
 
($ in 000’s)
 
Consolidated EBITDAX and Consolidated Adjusted EBITDAX
 
 
(in accordance with the definition of Consolidated EBITDAX and Consolidated
Adjusted EBITDAX as set forth in the Agreement)
 
Consolidated
EBITDAX
Quarter
Ended
Quarter
Ended
Quarter
Ended
Quarter
Ended
Twelve Months
Ended
Consolidated
Net Income
         
+Consolidated Interest Charges
         
+income taxes
         
+depreciation expense
         
+depletion expense
         
+amortization expense
         
+non-cash losses (SFAS 133)
         
+non-cash losses (SFAS 143/144)
         
+exploration costs
         
+abandonment expenses
         
+non-cash equity based compensation expenses
         
+non-cash losses on asset disposition
         
+non-recurring non-cash expenses
         
-income tax credits
         
-non-cash credits (SFAS 133)
         
-non-cash gains on asset disposition
         
-non-cash income
         
=Consolidated EBITDAX
         

 
 

25516427

D-4

Form of Compliance Certificate

 
 
 

--------------------------------------------------------------------------------

 

 
Consolidated
Adjusted
EBITDAX
Quarter
Ended
Quarter
Ended
Quarter
Ended
Quarter
Ended
Twelve Months
Ended
Consolidated
EBITDAX
         
+Adjustment for acquisition or disposition
         
+other pro forma adjustments
         
-income tax credits
         
-non-cash income
         
=Consolidated Adjusted
EBITDAX
         



 
 

25516427

D-5

Form of Compliance Certificate

 
 

 
 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT E
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]5 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not
joint.]7  Capitalized terms used but not defined herein shall have the meanings
given to them in the Amended and Restated Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively
 


____________

4      For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
 
5      For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
6      Select as appropriate.
 
7      Include bracketed language if there are either multiple Assignors or
multiple Assignees.
 



25516427

E-1

Form of Assignment and Assumption

 
 
 

--------------------------------------------------------------------------------

 
 
 

as [the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.
 
 
1.
Assignor[s]:
______________________________

 
 
______________________________

 
 
2.
Assignee[s]:
______________________________

 
 
______________________________

 
 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 
 
3.
Borrower(s):
Pioneer Southwest Energy Partners L.P., a Delaware limited partnership

 
 
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 
 
5.
Credit Agreement:
Amended and Restated Credit Agreement, dated as of March __, 2012, among Pioneer
Southwest Energy Partners L.P., a Delaware limited partnership, as Borrower, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer, and Swing Line Lender, Wells Fargo Bank, N.A.,
as Syndication Agent, and Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Wells Fargo Securities, LLC, as Joint Lead Arrangers and Bookrunners.  Bank of
Montreal and Citibank, N.A., as Co-Documentation Agents.

 
 
6.
Assigned Interest[s]:



Assignor[s]8
Assignee[s]9
Revolving Credit Commitment Assigned
Aggregate Amount of Commitment
for all Lenders10
Amount of Commitment Assigned
Percentage Assigned of Commitment
CUSIP Number
                 
____________
$________________
$_________
____________%
     
____________
$________________
$_________
____________%
     
____________
$________________
$_________
____________%
               

 
 
[7.
Trade Date:
__________________]11

 
 
 _____________
8      List each Assignor, as appropriate.
 
9      List each Assignee, as appropriate.
 
10      Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
 
11      To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 



25516427

E-2

Form of Assignment and Assumption

 
 
 

--------------------------------------------------------------------------------

 
 
 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:




 

 
ASSIGNOR
 
[NAME OF ASSIGNOR]
             
By:
                                                                                                         
   
Title:
             
ASSIGNEE
 
[NAME OF ASSIGNEE]
             
By:
                                                                                                         
   
Title:



 [Consented to and]12 Accepted:


BANK OF AMERICA, N.A., as
  Administrative Agent
 
By:                                                                      
 
      Title:
 
[Consented to:]13
 
By:                                                                      
 
      Title:

 
_____________
12      To be added only if the consent of the Administrative Agent is required
by the terms of the Credit Agreement.
 
13      To be added only if the consent of the Borrower and/or other parties
(e.g. Swing Line Lender, L/C Issuer) is required by the terms of the Credit
Agreement.
 
 

25516427

E-3

Form of Assignment and Assumption

 
 

 
 
 
 

--------------------------------------------------------------------------------

 

 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
[___________________]14
 


 
STANDARD TERMS AND CONDITIONS FOR
 


 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
1.2           Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section __ thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to
 



______________
14      Describe Credit Agreement at option of Administrative Agent.



25516427

E-4

Form of Assignment and Assumption

 
 
 

--------------------------------------------------------------------------------

 
 

the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Texas.


 
 

25516427

E-5

Form of Assignment and Assumption

 

 
 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT F
 
FORM OF FIRST AMENDMENT TO GUARANTY
 


 
[attached]


 
 
 
 
 
 

25516427

F-1

Form of Guaranty

 

 

 
 
 

--------------------------------------------------------------------------------

 



 
FIRST AMENDMENT TO GUARANTY
 
THIS FIRST AMENDMENT TO GUARANTY (this “Amendment”) is entered into as of March
29, 2012 by each Restricted Subsidiary (such capitalized term and other terms
used in this Amendment to have the meanings set forth in Section 1) of Pioneer
Southwest Energy Partners L.P., a Delaware limited partnership (the “Borrower”),
from time to time a party hereto (each individually a “Guarantor” and,
collectively the “Guarantors”), in favor of BANK OF AMERICA, N.A., in its
capacity as the administrative agent (together with its successor(s) thereto in
such capacity, the “Administrative Agent”) for the benefit of each of the
Guaranteed Creditors.
 
WHEREAS, Pioneer Southwest Energy Partners USA LLC has entered into that certain
Guaranty in favor of Administrative Agent, dated as of May 6, 2008 (the
“Guaranty”); and
 
WHEREAS, PSE Finance Corporation has entered into that certain Supplement to
Guaranty in favor of Administrative Agent, dated as of August 31, 2009 (the
“Supplement to Guaranty”); and
 
WHEREAS, PSE Finance Corporation became a Guarantor under the Guaranty pursuant
to that Supplement to Guaranty; and
 
WHEREAS, each of the Guarantors and Administrative Agent desire to amend the
Guaranty as more specifically set forth herein.
 
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantors and Administrative Agent hereby agree as follows:
 
Section 1.  Definitions. Unless otherwise indicated, capitalized terms that are
used but not defined herein shall have the meanings ascribed to them in the
Guaranty.
 
Section 2.  Amendment.  The first recital of the guaranty is hereby amended and
restated in its entirety as follows:
 
“WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of March 29, 2012 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the various financial institutions and other Persons from time to time
party thereto and the Administrative Agent, the Lenders and L/C Issuer have
extended Commitments to make Loans to, and issue Letters of Credit for the
account of, the Borrower; and”
 
Section 3.  Reaffirmation.  Each Guarantor hereby absolutely and unconditionally
reaffirms its obligations under the Guaranty, as amended hereby.
 
25620572
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.  Representations and Warranties.  As of the date of this Amendment
(except to the extent specifically related to a different date), all
representations and warranties of each Guarantor contained in the Guaranty are
true and correct in all material respects and each Guarantor hereby confirms
each such representation and warranty made by it with the same effect as if set
forth in full herein
 
Section 5.  Limited Effect.  Except as expressly set forth herein, the Guaranty
remains unmodified and in full force and effect.  After the date hereof, all
references in the Guaranty to “this Agreement”, “this Guaranty”, “hereof”,
“herein” or words of similar effect in referring to the Guaranty shall be deemed
to be references to the Guaranty as amended by this Amendment.
 
Section 6.  Conditions to Effectiveness.  This Amendment shall be effective as
of the first date Administrative Agent shall have received a counterpart of this
Amendment duly executed by the parties hereto.
 
Section 7.  Counterparts.  This Amendment may be executed in counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Delivery of an
executed counterpart hereof by facsimile or other electronic means shall be
deemed to be an original.
 
Section 8.  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
 
Section 9.  Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
or are given any substantive effect.
 
[Signature Page Follows]
 
 
 
 
25620572

 -2-
 

 
 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF the undersigned have caused this Amendment to be duly
executed by its officers thereunto duly authorized as of the date first above
written.
 



 
PIONEER SOUTHWEST ENERGY
 
PARTNERS USA LLC
       
By:
PIONEER SOUTHWEST ENERGY
   
PARTNERS L.P., its sole member
       
By:
PIONEER NATURAL RESOURCES GP
   
LLC, its general partner
             
By:
                                                                                                           
 
Name:
Richard P. Dealy
 
Title:
Executive Vice President and Chief
   
Financial Officer

 



 
PSE FINANCE CORPORATION
                   
By:
                                                                                                          
 
Name:
Richard P. Dealy
 
Title:
Executive Vice President and Chief
   
Financial Officer

 
 
 
25620572

[First Amendment to Guaranty]


 
 
 

--------------------------------------------------------------------------------

 

 



 
ACCEPTED AND AGREED FOR ITSELF
 
AND ON BEHALF OF THE GUARANTEED
 
CREDITORS:
         
BANK OF AMERICA, N.A., as
Administrative Agent
                   
By:
                                                                                               
 
Name:
Ronald E. McKaig
 
Title:
Managing Director
     

 
 
 
25620572

[First Amendment to Guaranty]



 
 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT G
 
OPINION MATTERS
 
The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:
 
·  
Section 5.01

 
·  
Section 5.02

 
·  
Section 5.03

 
·  
Section 5.06

 
·  
Section 5.08

 
 
 

25516427

G-1

Opinion Matters


 

 
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT H
 
GENERAL PARTNER CERTIFICATE
 
March __, 2012
 
 
The Lenders and L/C Issuer party to the Credit Agreement
 
  referred to below
 
Bank of America, N.A.,
 
  as Administrative Agent (as defined below)
 
Ladies and Gentlemen,
 
Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of March __, 2012 (together with all amendments and other
modifications, if any, from time to time thereafter made thereto, the “Credit
Agreement”), among Pioneer Southwest Energy Partners L.P., a Delaware limited
partnership (the “Borrower”), the various financial institutions as are or may
become parties thereto (collectively, the “Lenders”), Bank of America, N.A., as
letter of credit issuer (the “L/C Issuer”), Bank of America, N.A., as
administrative agent for the Lenders (in such capacity together with its
successors in such capacity, the “Administrative Agent”), Wells Fargo Bank,
N.A., as syndication agent, and Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Securities, LLC, as Joint Lead Arrangers and
Bookrunners.  Unless otherwise defined herein or the context otherwise requires,
capitalized terms used herein have the same meanings as set forth in the Credit
Agreement.
 
In consideration of the Lenders, L/C Issuer and the Administrative Agent
entering into the Credit Agreement, Pioneer Natural Resources GP LLC, a Delaware
limited liability company and the sole general partner of the Borrower (the
“General Partner”), hereby agrees that, for so long as it is a general partner
of the Borrower, (a) its sole business will be to act as the general partner of
the Borrower and as a member, partner or stockholder of any limited liability
company, limited partnership or corporation of which any Loan Party, or any of
their Subsidiaries, is, directly or indirectly, a limited partner and to
undertake activities that are ancillary or related thereto (including being a
limited partner in the Borrower), (b) it shall not enter into or conduct any
business or incur any debts or liabilities except in connection with or
incidental to (i) its performance of the activities required or authorized by
the Partnership Agreement, and (ii) the acquisition, ownership or disposition of
partnership interests in the MLP or any further limited partnership of which the
Borrower or any other Loan Party is, directly or indirectly, a limited partner;
and (c) it shall not take any action or refuse to take any reasonable action the
effect of which, if taken or not taken, as the case may be, would be to cause
Borrower to be treated as an association taxable as a corporation or otherwise
to be taxed as an entity other than a partnership for Federal income tax
purposes.
 
 
 

25516427

H-1

General Partner Certificate

 
 
 

--------------------------------------------------------------------------------

 
 
 
General Partner hereby acknowledges that its agreements contained herein are an
inducement to the Lenders, the L/C Issuer and the Administrative Agent entering
into the Credit Agreement and that this letter is, and shall be deemed to be, a
Loan Document.
 
THIS LETTER SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS (WITHOUT REGARD
TO ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAW
OF ANY OTHER JURISDICTION).
 


 



 
Very truly yours,
     
PIONEER NATURAL RESOURCES GP LLC
           
By:
                                                                                                   
   
Name:
   
Title:
     

 


 



25516427

H-2

General Partner Certificate






 
 
 

--------------------------------------------------------------------------------

 
